          Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 1 of 57



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SJUNDE AP-FONDEN and THE CLEVELAND                                     :
BAKERS AND TEAMSTERS PENSION FUND,                                     :
individually and on behalf of all others similarly situated, :
                                                                       :
                                    Plaintiffs,                        :    17-CV-8457 (JMF)
                                                                       :
                  -v-                                                  :   OPINION AND ORDER
                                                                       :
GENERAL ELECTRIC COMPANY, et al.,                                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In this putative class action, Lead Plaintiff Sjunde AP-Fonden and Plaintiff the Cleveland

Bakers and Teamsters Pension Fund (together, “Plaintiffs”), two pension funds, bring claims

against General Electric Company (“GE”) and six current or former GE executives (the

“Individual Defendants” and, together with GE, “Defendants”). Plaintiffs allege violations of

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78j(b), 78t(a),

and Securities and Exchange Commission Rule 10b-5, 17 C.F.R. § 240.10b-5. Defendants now

move, pursuant to Rule 12(b) of the Federal Rules of Civil Procedure, to dismiss Plaintiffs’

claims. For the reasons that follow, the motion is granted in part and denied in part.

                                               BACKGROUND

        GE is an industrial conglomerate founded in 1892 with a diverse portfolio of business

lines including medical technology, aviation, oil and gas, power generation, and financial
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 2 of 57



services. Fourth Amended Complaint, ECF No. 179 (“FAC” or “Complaint”) ¶¶ 44, 61. 1 At all

times relevant to this case, the Individual Defendants served in executive roles at GE and GE

Capital, GE’s financial services arm. Id. ¶ 4. Specifically, Jeffrey R. Immelt served as GE’s

Chief Executive Officer from September 2001 to July 2017 and as Chairman of the Board from

September 2001 to October 2017; Jeffrey S. Bornstein served as GE’s Senior Vice President and

Chief Financial Officer from July 2013 to October 2017; Jamie Miller took over from Bornstein

as CFO on November 1, 2017, and had previously served as GE’s Chief Accounting Officer,

among other roles; Keith S. Sherin was GE Capital’s Chief Executive Officer and Chairman

from July 2013 to September 2016; Jan R. Hauser was GE’s “Vice President-Controller” and

Chief Accounting Officer starting in April 2013; and Richard A. Laxer served as President and

Chief Executive Officer of GE Capital from September 2016 to March 2018. Id. ¶¶ 45-50.

       Historically, GE has paid investors “a meaningful and consistent quarterly dividend” —

so consistent, in fact, that until recently, GE had cut its dividend only once since the Great

Depression, in the midst of the 2008 subprime mortgage crisis. Id. ¶ 5. In the fall of 2017,

however, GE revealed that it was cutting its quarterly dividend in half following severe cash flow

issues in the Industrials group, which includes GE’s power division (“GE Power”). Id. ¶¶ 19,

31-32, 456. Exacerbating matters, just two months later, GE announced that it needed to

increase reserves for its insurance portfolio by $8.9 billion, resulting in a $6.2 billion charge to

earnings. Id. ¶ 33. Plaintiffs’ fraud allegations center on statements (or omissions) relating to

these two business lines — insurance and power — made between February 27, 2013 and


1
       These facts are drawn from the operative complaint — namely, the Fourth Amended
Complaint — as well as attached exhibits, documents that the Fourth Amended Complaint
incorporates by reference, and legally required public disclosures filed with the SEC. See
Tongue v. Sanofi, 816 F.3d 199, 209 (2d Cir. 2016); see ECF No. 177 (stipulating that the Fourth
Amended Complaint is the operative one for purposes of this motion).



                                                  2
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 3 of 57



January 23, 2018 (the “Class Period”). Id. ¶ 510. In particular, as detailed below, Plaintiffs

allege numerous misrepresentations about (1) the risk and quality of GE’s long-term care

insurance portfolio and (2) its accounting and revenue recognition for certain long-term service

agreements in its power division.

A. Long-Term Care Insurance Portfolio

       Plaintiffs’ first battery of claims concerns GE’s long-term care (“LTC”) insurance

portfolio. LTC insurance protects an insured from “the high cost of home care, assisted living

care, adult day care, respite care, hospice care, nursing home care, and other specialized skilled

facility care required when an individual becomes unable to perform the basic activities of daily

living.” Id. ¶ 84. Premiums for LTC policies are calculated based on assumptions regarding

mortality rates (how long insureds will live), lapse rates (how many insureds will let their

policies lapse), morbidity rates (how many insureds will end up making claims on their LTC

policies), and interest rates (how much interest will be earned on insurance reserves). Id. ¶ 85.

Under Generally Accepted Accounting Principles (“GAAP”), the assumptions underlying an

insurance policy are “locked in” unless an insurer determines it has a “deficiency” — that is,

when anticipated premiums and current reserves are insufficient to cover expected benefit

payments and expenses. Id. ¶¶ 168, 215. Insurers are required by GAAP and applicable statutes

to perform deficiency tests each year to ensure that reserves are adequate and that the original

assumptions underlying a block of policies do not need to be revised. Id. ¶¶ 169-70, 215. To

reduce risk exposure, primary LTC insurers typically enter into reinsurance agreements in which

they cede some of the risk of their portfolios to the reinsurer. Id. ¶ 86.

       In the 1990s and early 2000s, GE Capital wrote and reinsured LTC policies, capturing

20% of the market by 2001. Id. ¶ 7. In the mid-2000s, however, GE decided to exit the




                                                  3
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 4 of 57



insurance business. Id. ¶¶ 7-8, 99-104. In 2004, it spun off the majority of its LTC insurance

portfolio to a newly formed company, Genworth. Id. ¶¶ 8, 91. Two years later, GE

“substantially completed” its exit from the insurance business by selling most of its remaining

insurance operations to Swiss Re. Id. ¶¶ 8, 105. In each of those deals, however, GE agreed to

reinsure portions of the LTC insurance blocks it was transferring. Id. ¶¶ 92-98, 107. So while it

had, on the surface, transferred much of its insurance portfolio to other companies, and it was no

longer writing new LTC policies, GE retained significant exposure to the LTC insurance market

through the policies it had reinsured. Id. ¶¶ 8, 95. 2 In fact, the LTC policies reinsured in the

Genworth spin-off were the “worst” and “riskiest” ones — so undesirable that the Genworth

initial public offering could have “run into obstacles” had GE not agreed to “backstop” them. Id.

¶¶ 95-97. Following those deals, GE executives told investors that GE Capital had “sold all the

insurance businesses,” resulting in a safer, “more focused” portfolio. Id. ¶¶ 108-11 (emphasis

omitted).

       Around the same time, other LTC insurers began to suffer heavy losses in their LTC

portfolios. These losses flowed from systemic mispricing of LTC premiums: When issuing the

policies, insurers had overestimated policy lapse rates and interest rates, while underestimating

how many policyholders would submit claims and how long claimants would require benefits.

Id. ¶¶ 87-90, 115. Consequently, insurers had both set premiums too low and reserved too little

money to cover future claims. To mitigate this problem, between approximately 2009 and 2017,

LTC insurers sought thousands of premium rate increases from state insurance regulators, and

several large insurers, including Genworth, recorded large “reserve charges” to their earnings —



2
       For simplicity, the Court will refer to GE’s block of reinsurance policies as its
“insurance” portfolio, even though it acted only as a reinsurer during the relevant time. Id. ¶ 86.



                                                  4
         Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 5 of 57



hundreds of millions of dollars apiece — to shore up their LTC reserves. Id. ¶¶ 115-16.

Between the early 2000s and 2016, the underlying problems in the LTC market — which were

“common” and “well-known” — had driven the number of insurers still issuing new LTC

policies down from over one hundred to fewer than a dozen. Id. ¶¶ 113-15 (emphasis omitted).

         During this same period, GE continued to tout its successful exit from the insurance

business and the quality and safety of GE Capital’s remaining portfolio. Id. ¶¶ 131-45. At the

same time, it said little about its LTC portfolio in particular. It did, however, change the way it

reported its insurance liabilities in annual regulatory filings. Before 2012, GE’s yearly Form 10-

K filings provided an “insurance liabilities” figure that included its LTC liabilities. Id. ¶ 120.

By contrast, starting with its Form 10-K for 2012, GE omitted LTC liabilities from the

calculation. Id. ¶ 122; ECF No. 173-7 (“2012 10-K”), at 3. 3 Instead, it pointed readers to a

“Note” sixty-seven pages later that ostensibly revealed the entirety of its insurance liabilities.

See 2012 10-K at 3. As the 2012 Form 10-K stated, those liabilities “comprise[d] mainly

obligations to annuitants and policyholders in our run-off insurance operations.” Id. at 10. The

relevant disclosures in GE’s Form 10-Ks for 2013, 2014, 2015, and 2016 were substantially

similar. See ECF Nos. 173-8, at 3, 10; 173-9, at 3, 9; 173-10, at 4, 10; 173-11, at 6, 15; FAC

¶ 123.

         In July 2016, GE reported that GE Capital’s earnings in its “vertical business” were down

15% from the previous year due to “lower gains and higher insurance reserve provisions

resulting from updates to our models on our runoff long-term care book.” FAC ¶ 146 (emphasis



3
        To avoid confusion, because the exhibits submitted by Defendants in support of their
motion — including GE’s Form 10-Ks and other regulatory filings — do not include every page,
citations to those exhibits are to the page numbers generated by the Court’s electronic filing
system, not to their original page numbers.



                                                  5
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 6 of 57



omitted). Then-CFO Jeffrey Bornstein assured investors that “portfolio quality remain[ed]

stable.” Id. ¶ 146 (emphasis omitted). The following spring, in response to analyst questions

about why GE did not simply sell off its remaining LTC exposure (following GE’s

announcement that it had increased reserves by $100 million), Bornstein pointed to the “low

interest rate environment” and described interest rates as “a fundamental challenge.” Id. ¶¶ 147-

48. Echoing that, the CEO of GE Capital, Richard Laxer, said it would not be “attractive” to sell

“given the interest rate environment.” Id. ¶ 149. In July 2017, prompted by “adverse claim

experience in a portion of [its] long-term care portfolio,” GE announced that it would reassess

the adequacy of its insurance reserves. Id. ¶ 209 (emphasis omitted). On January 16, 2018, GE

announced that it was increasing “future policy benefit reserves” by $8.9 billion, resulting in a

$6.2 billion charge to earnings in the fourth quarter of 2017. Id. ¶ 33.

B. GE Power’s Long-Term Service Agreements

       The second set of fraud claims relates to the renegotiation of long-term service

agreements by GE Power and how GE recognized revenues and profit from those renegotiations.

GE builds “large-scale power generation facilities,” such as power plants, turbines, and

generators, along with the equipment needed to service these facilities. Id. ¶¶ 229, 231. In

addition, the company — through a division of GE Power called GE Power Services — provides

“a broad portfolio of aftermarket services,” including “long-term maintenance service[s].” Id.

¶¶ 231-32 (emphasis omitted). A long-term service agreement (“LTSA”), which typically

extends between five and twenty-five years, “might include monitoring, maintenance, service,

and spare parts for a gas turbine installed in a customer’s power plant.” Id. ¶¶ 19, 229.

       Under these contracts, GE was paid “based on the utilization of the asset (per hour usage

for example) or upon the occurrence of a major event within the contract such as an overhaul,”




                                                 6
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 7 of 57



id. ¶ 237, and “the significant service work and billing dates on many LTSAs were often tied, in

part,” to customer utilization, id. ¶ 251. “Thus, the more (or fewer) hours a turbine runs, the

more (or less) opportunity for GE to perform and bill for major service work. In addition, the

more (or fewer) hours a turbine runs, the more (or less) quickly it will reach the milestones that

trigger cash payments to GE under its LTSAs.” Id. But GE did not recognize revenue from

LTSAs only when customers actually paid. Instead, it estimated revenues and costs over the

entire life of the agreement and, based on the costs it incurred as it performed under the LTSA,

recognized a proportional amount of estimated revenue even if it had not yet been paid. Id.

¶¶ 236-38. On its financial statements, GE listed this not-yet-received revenue as “[c]ontract

[a]ssets.” Id. ¶ 239. Because both the amount and timing of payment under the LTSAs was

based on how much a customer used the piece of equipment covered by the agreement, an

accurate understanding of customer utilization rates was “critical” to properly estimate revenue,

and thus “contract assets,” over the life of the LTSA. Id. ¶¶ 243-45, 251. GE had “real time”

access to customer utilization data courtesy of monitoring technology it installed on customers’

equipment. Id. ¶ 246. Despite that, GE used “the historical average of [customer utilization]

rates over the three prior years” to estimate revenues from LTSAs. Id. ¶ 257.

       In the mid-2000s, GE endeavored to scale back on “non-core” business lines like

financial services and to refocus its energies on more traditional, “core” businesses like

industrials and power generation. Id. ¶¶ 109-10, 132-33, 227. Around the time of the 2008

financial crisis, however, the use of traditional power sources slumped worldwide. Id. ¶¶ 252,

254. In the years that followed and into the Class Period, equipment utilization among GE

customers continued to drop as energy conservation techniques and renewable energy sources

became more widely available. Id. ¶¶ 253-54. Compounding matters, GE was selling fewer gas




                                                 7
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 8 of 57



turbines and consequently entering into fewer new LTSAs; it had less leverage to command high

prices for services in what new LTSAs it did enter into; and some existing LTSA customers were

unable or unwilling to perform under the original terms of their agreements. Id. ¶¶ 254-56.

Given its access to real-time customer utilization data, GE was aware of the negative trend in

customer utilization and knew that using a one-year average, rather than a three-year average,

would require it to lower its LTSA revenue estimates. Id. ¶¶ 246, 254, 257-59.

       To generate revenue during the downtown, GE renegotiated its existing LTSAs to make

them more profitable. For instance, GE would bargain with customers to eliminate the contract

provision calling for GE-sourced labor, which had lower profit margins than, for example,

“capital parts and upgrades.” Id. ¶ 273. Removing these low-margin labor costs increased the

average profit margin over the life of the contract. Id. And under accounting rules in place at

the time, when GE made such a modification — one that yielded a higher average profit margin

— it could recognize all of the additional average profit from previous years, going back to the

start of the contract, in a single reporting period. Such a revision was called a “cumulative catch-

up adjustment.” Id. ¶¶ 260-61, 273, 300, 383. GE used positive cumulative catch-up

adjustments to meet earnings targets and inflate revenues. Id. ¶¶ 260-62. But renegotiating the

contracts came at a price; while removing the labor provisions (which Plaintiffs term “de-

scoping”) generated short-term revenues through catch-up adjustments, it actually cut into GE’s

long-term profits. Id. ¶¶ 273-74. And to induce customers to renegotiate, GE had to offer

discounts and payment deferrals, which had the effect of increasing GE’s credit exposure. Id.

¶¶ 274-76. Moreover, in yet another attempt to generate short-term revenue, GE persuaded

customers to purchase “Advanced Gas Path” (“AGP”) technology overhauls, which provided a




                                                 8
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 9 of 57



“one time bump” in revenue for GE at the expense of lower services fees in future years. Id.

¶¶ 278-79.

       Because cumulative catch-up adjustments produced revenues in a single reported period,

but did not necessarily produce cash, a gulf formed between GE’s revenue and its cash on hand.

Id. ¶ 288. To address this cash flow problem and mask the growing disparity, GE began to

“factor[]” the payment streams (or “receivables”) — that is, to “monetize” customers’ not-yet-

due-payments by selling the receivables to outside parties or to GE Capital in exchange for cash.

Id. ¶¶ 290-93. GE Power’s management led a “global” effort to factor “everything,” including

LTSAs. Id. ¶¶ 294-96. Given the finite number of LTSAs and the dwindling number of new

LTSAs that GE was signing, however, GE would eventually run out of contracts to factor in

exchange for cash. Id. ¶¶ 297-98.

       On April 21, 2017, Immelt disclosed to investors that, although “reported profits . . . were

in line with expectations,” industrial cash flow from operating activities (“CFOA”) was negative

$1.6 billion, “about $1 billion below . . . expectations.” Id. ¶¶ 26, 301 (emphasis omitted).

Nevertheless, he predicted that GE would shake off its “slow start” and still hit its “guidance” of

$12 to $14 billion in CFOA for the year. Id. ¶ 302. He doubled down on this prediction in July

2017, forecasting that GE was “trending to the bottom end” of its CFOA guidance. Id. ¶ 303. In

October 2017, however, Jamie Miller, who replaced Bornstein as CFO following the latter’s

resignation, 4 revealed that GE now predicted CFOA would be only $7 billion for the year, a

fraction of its estimate from only months before. Id. ¶ 304. On January 24, 2018, GE announced

that the SEC was investigating the events leading up to GE’s LTC insurance charge as well as its



4
      Immelt, Sherin, and Laxer would also resign during the second half of 2017. See
FAC ¶¶ 223, 225, 304.



                                                 9
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 10 of 57



revenue recognition practices for LTSAs. Id. ¶ 479. Finally, on April 13, 2018, GE filed a Form

8-K revising some of its revenue projections in light of a new accounting rule. Under the new

rule, GE’s reported contract assets were $8.7 billion less than previously calculated. Id. ¶¶ 308-

09.

C. Procedural History

       On November 1, 2017, a putative class action suit was filed against GE, Immelt,

Bornstein, and John L. Flannery, GE’s then-CEO. See ECF No. 1. Following consolidation and

coordination with related cases and the appointment of Sjunde-AP Fonden as Lead Plaintiff, see

ECF Nos. 11, 16, 55, 61, 116, 139, 5 Plaintiffs filed a Third Amended Complaint, ECF No. 157,

and, thereafter, the operative Fourth Amended Complaint, see ECF Nos. 177, 179. 6 Defendants

now move to dismiss that Complaint in its entirety for failure to state a claim.

                                      LEGAL STANDARDS

       In reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept the

factual allegations set forth in the complaint as true and draw all reasonable inferences in favor

of the plaintiff. See Giunta v. Dingman, 893 F.3d 73, 79 (2d Cir. 2018). The Court will not

dismiss any claims unless Plaintiffs have failed to plead sufficient facts to state a claim to relief

that is facially plausible, see Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), that is,

one that contains “factual content that allows the court to draw the reasonable inference that the


5
        The Court appointed Sjunde AP-Fonden as Lead Plaintiff by order entered May 29,
2018, with an explanation to be provided “in a forthcoming opinion.” ECF No. 139. For a
variety of reasons, the Court never issued that written opinion and sees little point in doing so
now. Instead, it suffices to say that the Court granted the motion of Sjunde AP-Fonden
substantially for the reasons stated in its memorandum of law in opposition to the other motions
for appointment as lead plaintiff. See ECF No. 105.
6
       The Fourth Amended Complaint was filed only to strike certain allegations and is
otherwise identical to the Third Amended Complaint.



                                                  10
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 11 of 57



defendant is liable for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

More specifically, Plaintiffs must allege facts showing “more than a sheer possibility that a

defendant has acted unlawfully.” Id. A complaint that offers only “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

Further, if Plaintiffs “have not nudged their claims across the line from conceivable to plausible,

[those claims] must be dismissed.” Id. at 570.

       Because Plaintiffs in this case allege securities fraud, they must also satisfy the

heightened pleading requirements of both Rule 9(b) of the Federal Rules of Civil Procedure,

which requires that the circumstances constituting fraud be “state[d] with particularity,” Fed. R.

Civ. P. 9(b), and the Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. §

78u-4(b)(2), which requires that scienter — that is, a defendant’s “intention to deceive,

manipulate, or defraud” — also be pleaded with particularity, Tellabs, Inc. v Makor Issues &

Rights, Ltd., 551 U.S. 308, 313 (2007) (internal quotation marks omitted). To satisfy Rule 9(b),

a plaintiff generally “must ‘(1) specify the statements that the plaintiff contends were fraudulent,

(2) identify the speaker, (3) state where and when the statements were made, and (4) explain why

the statements were fraudulent.’” Anschutz Corp. v. Merrill Lynch & Co., 690 F.3d 98, 108 (2d

Cir. 2012) (quoting Rombach v. Chang, 355 F.3d 164, 170 (2d Cir. 2004)). To satisfy the

PSLRA, a complaint must, “with respect to each act or omission alleged to [constitute securities

fraud], state with particularity facts giving rise to a strong inference that the defendant acted with

the required state of mind.” United States ex rel. Chorches v. Am. Med. Response, Inc., 865 F.3d

71, 88 n.14 (2d Cir. 2017) (quoting 15 U.S.C. § 78u-4(b)(2)).




                                                 11
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 12 of 57



                                           DISCUSSION

       Plaintiffs’ principal claims are that GE fraudulently concealed huge liabilities in its LTC

insurance portfolio and weakening performance in its power division in violation of Section

10(b) of the Exchange Act and SEC Rule 10b-5. 7 To recover damages under Section 10(b) and

Rule 10b-5, “a plaintiff must prove (1) a material misrepresentation or omission by the

defendant; (2) scienter; (3) a connection between the misrepresentation or omission and the

purchase or sale of a security; (4) reliance upon the misrepresentation or omission; (5) economic

loss; and (6) loss causation.” Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 267

(2014) (internal quotation marks omitted); accord Waggoner v. Barclays PLC, 875 F.3d 79, 93

& n.23 (2d Cir. 2017). “The test for whether a statement or omission is materially

misleading . . . is not whether the statement is misleading in and of itself, but whether the

defendants’ representations, taken together and in context, would have misled a reasonable

investor.” In re Vivendi, S.A. Sec. Litig., 838 F.3d 223, 250 (2d Cir. 2016) (emphasis added)

(internal quotation marks omitted). Statements of opinion are treated somewhat differently. For

an opinion to give rise to liability under the securities laws, a plaintiff must plead that (1) “the

speaker did not hold the belief she professed,” (2) a “supporting fact she supplied” for the

opinion was untrue, or (3) the speaker has “omit[ted] information whose omission makes the

[opinion] statement misleading to a reasonable investor.” Tongue v. Sanofi, 816 F.3d 199, 210

(2d Cir. 2016) (quoting Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund,

135 S. Ct. 1318, 1327, 1332 (2015)).




7
       As discussed below, Plaintiffs also bring certification and “control person” claims under
Section 20(a) of the Exchange Act.



                                                  12
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 13 of 57



       As noted above, the PSLRA also requires a plaintiff to plead scienter — that is, a

defendant’s “intention to deceive, manipulate, or defraud” — with particularity. Tellabs, 551

U.S. at 313 (internal quotation marks omitted). To satisfy that requirement, a complaint must,

“‘with respect to each act or omission alleged to [constitute securities fraud], state with

particularity facts giving rise to a strong inference that the defendant acted with the required state

of mind.’” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007) (quoting 15

U.S.C. § 78u-4(b)(2)). Moreover, a plaintiff must “allege facts supporting a strong inference

with respect to each defendant.” In re Lions Gate Entm’t Corp. Sec. Litig., 165 F. Supp. 3d 1, 22

(S.D.N.Y. 2016) (emphasis added). A “strong inference” is one that is “more than merely

plausible or reasonable,” Tellabs, 551 U.S. at 314, and the scienter inquiry is “inherently

comparative,” id. at 323. That is, the Court “must consider plausible, nonculpable explanations

for the defendant’s conduct, as well as inferences favoring the plaintiff,” and permit a claim to

proceed “only if a reasonable person would deem the inference of scienter cogent and at least as

compelling as any opposing inference one could draw from the facts alleged.” Id. at 323-24.

       In this Circuit, a plaintiff may satisfy the PSLRA’s scienter pleading requirement “by

alleging facts (1) showing that the defendants had both motive and opportunity to commit the

fraud or (2) constituting strong circumstantial evidence of conscious misbehavior or

recklessness.” ATSI Comm’cns, 493 F.3d at 99. The latter, the only theory at issue in this case,

requires allegations that show “a state of mind approximating actual intent, and not merely a

heightened form of negligence.” Stratte-McClure v. Morgan Stanley, 776 F.3d 94, 106 (2d Cir.

2015). As a general matter, courts have approved of claims when plaintiffs “have specifically

alleged defendants’ knowledge of facts or access to information contradicting their public

statements. Under such circumstances, defendants knew or, more importantly, should have




                                                 13
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 14 of 57



known that they were misrepresenting material facts related to the corporation.” Novak v.

Kasaks, 216 F.3d 300, 308 (2d Cir. 2000). “Where plaintiffs contend defendants had access to

contrary facts, they must specifically identify the reports or statements containing this

information.” Id. at 309.

       Defendants argue that, in light of the foregoing standards, each set of Plaintiffs’ claims

fails as a matter of law. They also contend that any claims that were alleged for the first time in

the Third Amended Complaint (the “TAC”) and that are premised on misstatements or omissions

made before July 25, 2013 — five years before the TAC was filed — are barred by the statute of

repose governing securities fraud violations. ECF No. 174 (“Defs.’ Mem.”), at 34-35. The

Court will begin with the statute of repose issue before addressing Defendants’ other arguments.

A. The Statute of Repose

       Congress has enacted an “unqualified bar” to securities actions instituted “5 years after

[the] violation” forming the basis of the action, “giving defendants total repose” after that period.

Merck & Co. v. Reynolds, 559 U.S. 633, 650 (2010) (quoting 28 U.S.C. § 1658(b)(2)). The

statute of repose begins running from the date of each alleged statement or omission, see, e.g., In

re Longtop Fin. Techs. Ltd. Sec. Litig., 939 F. Supp. 2d 360, 378 (S.D.N.Y. 2013), and is not

subject to equitable tolling, see, e.g., SRM Glob. Master Fund Ltd. P’ship v. Bear Stearns Cos.,

829 F.3d 173, 177 (2d Cir. 2016). Nor may previously unasserted claims “relate back” to the

filing of an earlier complaint under Rule 15(c) if such claims are otherwise barred by the statute

of repose. See, e.g., In re Longtop, 939 F. Supp. 2d at 379-80 (finding that Rule 15 did not save

a plaintiff’s Section 10(b) claims otherwise barred by the five-year statute of repose); see also,

e.g., Bensinger v. Denbury Res. Inc., 31 F. Supp. 3d 503, 510 (E.D.N.Y. 2014) (same, for

Section 14(a) claims brought after the applicable period of repose had run); Silvercreek Mgmt.,




                                                 14
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 15 of 57



Inc. v. Citigroup, Inc., 248 F. Supp. 3d 428, 451 (S.D.N.Y. 2017) (same, for Section 12(a)(2)

claims brought after the applicable period of repose had run).

       Applying those standards here, the Court must dismiss Plaintiffs’ claims that are based on

statements or omissions predating July 25, 2013 and were not asserted in one of the seven

complaints filed and consolidated into the operative complaint. That means that the following

claims must be and are dismissed: (1) all claims based on the table in the Management

Discussion & Analysis section of GE’s 2012 Form 10-K and Q1 2013 Form 10-Q, see, e.g., FAC

¶¶ 326, 350; (2) all claims based on statements made in GE’s April 19, 2013 Form 8-K, see id.

¶ 350; (3) all claims based on statements made at the May 31, 2013 Sanford C. Bernstein

Strategic Decisions Conference, see id. ¶¶ 346-47; and (4) all claims based on statements made

by Defendants Sherin or Hauser before July 25, 2013, including in the 2012 Form 10-K, the Q1

2013 Form 10-Q, and the July 19, 2013 Form 8-K, see, e.g., id. ¶¶ 326, 350; id. at 182 (App’x

A).

       Plaintiffs’ only argument to the contrary is that because an earlier-filed motion to

intervene timely raised claims based on other statements made in GE’s 2012 Form 10-K and Q1

2013 Form 10-Q, see ECF No. 57; 18-CV-1404, ECF No. 1, at ¶¶ 48, 49, then any claim based

on any statement in those filings was timely made even if asserted for the first time in a later

complaint after the statute of repose had run. See ECF No. 178 (“Pls.’ Opp’n”), at 35; ECF No.

180 (“Defs.’ Reply”), at 15. Plaintiffs cite no authority for this position, however, and there is no

principled basis to adopt it. Securities fraud claims arise from, among other things, specific

“statement[s] of a material fact” and specific material omissions, 17 C.F.R. § 240.10b-5(b), 15

U.S.C. § 78u-4(b)(1), not from the documents in which those statements are contained. The

statute of repose for such claims begins running from the time that each allegedly fraudulent




                                                 15
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 16 of 57



statement or omission is made. See In re Longtop, 939 F. Supp. 2d at 378. Accordingly, a

timely raised claim based on misleading statements made before July 25, 2013, does not

somehow preserve other, as-yet-unpleaded claims based on different misleading statements, even

if the two sets of misleading statements were made at the same time and in the same document.

By the same token, claims based on pre-July 25, 2013 statements by Defendants Hauser and

Sherin, and not included in any earlier complaint, are not saved merely because some earlier

complaints named Sherin as a defendant. See Pls.’ Opp’n 35.

       In sum, the statute of repose bars Plaintiffs’ claims based on statements, omissions, or

misrepresentations made before July 25, 2013, and which were not timely raised in an earlier

complaint or motion to intervene. Those claims are therefore DISMISSED with prejudice.

B. Statements Relating to GE’s LTC Insurance Portfolio

       With that, the Court turns to Plaintiffs’ claims based on alleged misrepresentations and

omissions relating to GE’s LTC insurance portfolio. Plaintiffs’ basic thesis is that GE knew

about massive exposure in its deteriorating LTC insurance portfolio; knew that its reserves were

inadequate for these liabilities (and lacked actuarial models that would allow it to properly assess

the sufficiency of its reserves); and concealed these problems from investors in public statements

and regulatory filings. For the reasons below, the Court finds that Plaintiffs fail to state a claim

for securities fraud based on any LTC-related statement or omission.

   1. The MD&A Table

       Plaintiffs first allege that GE misled investors by excluding its LTC liabilities from the

“[i]nsurance liabilities” line item of a table in the Management Discussion & Analysis

(“MD&A”) section of its Class Period 10-Ks, which purported to provide a snapshot of GE’s

total contractual liabilities. FAC ¶¶ 326-33. According to Plaintiffs, the reported figure




                                                 16
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 17 of 57



“materially understated GE’s total insurance liabilities, misled investors into believing that GE’s

future LTC liabilities were immaterial, and misleadingly overstated the adequacy of GE’s

reported reserves” by suggesting that its reserves greatly exceeded its insurance liabilities. Id.

¶ 327. Plaintiffs allege that the exclusion of LTC liabilities also violated Item 303(a)(5) of

Regulation S-K, which requires a company to “include all of the obligations . . . that fall

within . . . specified categories” of liabilities that the company opts to disclose in its contractual

obligations table. 17 C.F.R. § 229.303(a)(5) (emphasis added). See FAC ¶¶ 328-33.

        Viewed in context and together with the rest of the Form 10-K, however, GE’s reported

“insurance liabilities” figures were not misleading. The table expressly disclosed that it

“excluded long-term care, variable annuity and other life insurance contracts,” 2012 10-K at 3,

which put readers on notice that some portion of GE’s insurance liabilities were not included in

the table figure. More significantly, though, the insurance liabilities line item directed readers to

“Note 11,” located later in the Form 10-K, which broke out in tabular form GE’s “investment

contracts, insurance liabilities and insurance annuity benefits.” Id. at 10. And for each year

during the Class Period, the figure in Note 11 was many billions of dollars higher than the one in

the MD&A table. In 2012, for example, the Note 11 figure was $28.268 billion, while the

analogous figure in the MD&A table was only $14.0 billion. Id. at 3, 10. More granularly, the

sub-item “[l]ife insurance benefits” in Note 11 — which, along with investment contracts and

insurance liabilities, “comprise[d] mainly obligations to annuitants and policyholders in our run-

off insurance operations” — stood at $20.427 billion, $6 billion more than the “insurance

liabilities” listed in the MD&A table. Id. at 10. This ten-figure disparity means that no

reasonable investor, having reviewed both the MD&A table and Note 11 (as the filing directed

her to do), could leave with the impression that GE’s LTC liabilities were “immaterial” or that




                                                  17
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 18 of 57



GE’s total insurance liabilities were “declining” or materially less than they really were. See

FAC ¶ 327; Pls.’ Opp’n 12 (emphasis omitted). 8

       Plaintiffs are arguably on firmer ground in contending that GE’s failure to include LTC

liabilities in its “insurance liabilities” line item violated Item 303(a)(5) of Regulation S-K. See

17 C.F.R. § 229.303(a)(5) (“[T]he presentation must include all of the obligations of the

registrant that fall within the specified categories.” (emphasis added)); SEC Financial Reporting

Manual § 9240.7 (2008) (“If management’s judgment results in items being excluded from the

table, accompanying footnotes should describe the nature of items excluded and why they are

excluded.”). But even if GE did violate Item 303, that violation did not give rise to a securities

fraud claim. Section 10(b) and Rule 10b-5 prohibit omissions of “material fact necessary in

order to make the statements made, in the light of the circumstances under which they were

made, not misleading.” 17 C.F.R. § 240.10b-5(b) (emphasis added); see 15 U.S.C. § 78j(b).

Here, for the reasons already discussed, GE’s omission of LTC liabilities from its MD&A table

was not misleading because it fully disclosed its total insurance liabilities in Note 11 (and

elsewhere in its Form 10-Ks, see, e.g., 2012 10-K at 5, 7). See Stratte-McClure, 776 F.3d at 102

(holding that “omitting an item required to be disclosed . . . can render [a] financial statement

misleading” and thus give rise to liability “in appropriate cases” (emphasis added)).




8
         Nor did the omission of LTC liabilities from the MD&A table “falsely indicate[] that . . .
GE’s reserve exceeded its liabilities.” Pls.’ Opp’n 12. Both numbers — the “insurance
liabilities” figure and Note 11’s “investment contracts, insurance liabilities and insurance annuity
benefits” estimate — are estimates of GE’s insurance obligations, not two sides of a balance
sheet item. The relevant Form 10-Ks expressly disclosed that the former excluded certain
liabilities, including LTC contracts, and directed readers to the latter, which excluded nothing.
In other words, reading the two pages together offers no basis to think that the liabilities figure
should be subtracted from the reserves figure. See 2012 10-K at 3, 10.



                                                 18
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 19 of 57



       In the alternative, the fact that GE disclosed the entirety of its insurance liabilities

elsewhere in its Form 10-Ks defeats any finding that GE acted with the requisite scienter in

omitting the liabilities from its tables. That is, the disclosure of those liabilities — and the

explicit directions to readers as to how to find those disclosures — strongly undercuts any

inference that GE had the “intention to deceive, manipulate, or defraud” investors by omitting

LTC liabilities from its MD&A tables during the Class Period. Tellabs, 551 U.S. at 313; see,

e.g., City of Pontiac Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173, 186 & n.62

(2d Cir. 2014) (agreeing that “specific disclosures” about defendants’ subprime mortgage

exposure “undercut the inference that [they] knew or recklessly disregarded that their [subprime]

portfolio was inconsistent with their representations about risk management, much less that they

intended to conceal or recklessly concealed” the extent of their exposure); see also In re UBS AG

Sec. Litig., No. 07-CV-11225 (RJS), 2012 WL 4471265, at *19 (S.D.N.Y. Sept. 28, 2012) (“The

fact that UBS made multiple profit warnings and subsequent disclosures before it was required to

do so further weakens Lead Plaintiff’s arguments with respect to scienter.”); In re Merrill Lynch

Auction Rate Sec. Litig., 851 F. Supp. 2d 512, 530 (S.D.N.Y. 2012) (holding that a company’s

“disclosures relating to the type of conduct alleged” foreclosed plausible allegations of scienter

based on recklessness).

       At bottom, Plaintiffs’ complaint is that GE should have more clearly presented its LTC

liabilities in its Class Period Form 10-Ks. GE’s presentations are certainly not going to win any

awards for clarity. 9 But “[d]isclosure of an item of information is not required simply because it



9
        GE’s more comprehensive disclosure of its LTC liabilities beginning with its 2017 Form
10-K confirms that its Class Period 10-Ks could have been clearer. See FAC ¶¶ 492-97; ECF
No. 173-4, at 16, 18-19, 21-22. But, contrary to Plaintiffs’ assertions, it is not evidence that
those filings were misleading. At best, it speaks to whether Defendants acted with scienter in
omitting the LTC liabilities from the earlier tables. But the change in disclosure practices alone


                                                  19
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 20 of 57



may be relevant or of interest to a reasonable investor.” Kleinman v. Elan Corp., 706 F.3d 145,

152-53 (2d Cir. 2013) (internal quotation marks and ellipsis omitted). Instead, disclosure is

required “only when necessary to make statements made, in the light of the circumstances under

which they were made, not misleading.” Id. (internal quotation marks omitted). Because GE’s

failure to disclose its LTC liabilities in its Class Period MD&A table would not be “misleading

to an ordinary investor,” Omnicare, 135 S. Ct. at 1328, Plaintiffs’ claims predicated on those

statements or omissions, see FAC ¶¶ 326-33, must be and are DISMISSED.

   2. LTC Reserves

       Next, Plaintiffs argue that Defendants’ statements about its “insurance reserves” — assets

set aside to cover future claims payments, see FAC ¶¶ 152-53 — were false or misleading. See

Pls.’ Opp’n 19-20. There is no dispute that, because there is no “objective standard for

setting . . . reserves,” Fait v. Regions Fin. Corp., 655 F.3d 105, 113 (2d Cir. 2011), such

statements are to be analyzed as opinions, see, e.g., Pirnik v. Fiat Chrysler Automobiles, N.V.,

No. 15-CV-7199 (JMF), 2016 WL 5818590, at *8 (S.D.N.Y. Oct. 5, 2016); City of Westland

Police & Fire Ret. Sys. v. MetLife, Inc., 928 F. Supp. 2d 705, 716-17 (S.D.N.Y. 2013).

Accordingly, they are actionable only if (1) Defendants “did not hold the belief [they] professed”

in the opinion; (2) if the opinion contained an “embedded statement[] of fact” that was untrue; or

(3) if the statement “omits material facts about the issuer’s inquiry into or knowledge concerning

[the] opinion, and . . . those facts conflict with what a reasonable investor would take from the

statement itself.” Omnicare, 135 S. Ct. at 1327, 1329; Tongue, 816 F.3d at 209-10 (applying

Omnicare to Section 10(b) and Rule 10b-5 claims). With respect to the third category, for



is insufficient to establish a strong inference of scienter. See, e.g., In re EZCorp, Inc. Sec. Litig.,
181 F. Supp. 3d 197, 211 (S.D.N.Y. 2016).



                                                  20
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 21 of 57



example, if a company told investors that it believed its conduct was “lawful,” those investors

would “likely expect[] such an assertion to rest on some meaningful legal inquiry.” Omnicare,

135 S. Ct. at 1328. If it turned out the company had made that statement without having

consulted a lawyer, it would be misleading because the company’s statement did not “fairly

align[] with the information in [its] possession at the time.” Id. at 1329.

       Plaintiffs’ arguments about GE’s LTC reserves run together somewhat, see Pls.’ Opp’n

18-20, but they ultimately press two distinct theories: first, that Defendants themselves did not

subjectively believe their statements about LTC reserves were “true,” id. at 19-20; and second,

that the statements were misleading because they indicated to investors that GE had an adequate

basis to make estimates when, in fact, “they did not rest on a meaningful factual inquiry nor have

any reasonable basis in fact.” FAC ¶ 356; see also Pls.’ Opp’n 18-19. Both arguments center on

allegations about widespread issues with actuarial models used by GE’s insurance subsidiaries.

See FAC ¶¶ 175-185. According to Plaintiffs, around 2012 these subsidiaries were placed under

GE Capital, which undertook an audit of the models the subsidiaries used to assess insurance

liability and reserve adequacy. Id. ¶ 176. Former employees report “overarching issue[s]” with

the models, including a lack of supporting or explanatory documentation, the use of Microsoft

Excel rather than “professional program[s]” to create and run the models, the “[h]ard-coding

of . . . assumption value[s]” in lieu of using variables, and the lack of a “single inventory of

models,” which is a “strongly suggested model risk management requirement” according to

guidance from the Federal Reserve. Id. ¶¶ 177-80, 184. Models suffering from these problems

could not be validated and approved. Id. ¶ 182. 10 These problems were documented in a central



10
        In both the Complaint and their briefing, Plaintiffs broadly assert that “none of the
models used . . . were validated or approved by GE’s Model Validation group.” FAC ¶ 175; see
also Pls.’ Opp’n 19. Upon closer inspection, however, what the Complaint actually alleges is


                                                 21
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 22 of 57



database at GE Capital, “Audit Works,” id. ¶¶ 172, 183, and, according to one former employee,

some of the model validation issues were serious enough to be reported to GE Capital’s Risk

Committee, and “through . . . written audit reporting,” to the senior management at GE,

including Immelt and Sherin. Id. ¶ 183.

        Even taken together, however, these facts fall short of satisfying Plaintiffs’ burden to

plausibly allege that any Defendant did not “believe[] their LTC reserve statements were true.”

Pls.’ Opp’n 20. That is, even if Defendants knew that “the models used to set the reserves were

fraught with serious issues,” id. at 19, given the nature of those issues — a lack of “validation”

caused by insufficient documentation, use of inappropriate modeling software, subpar actuarial

practices, and so on — the facts alleged do not come close to the facts in other cases where

courts have found that a defendant affirmatively disbelieved (or recklessly credited) a statement

of opinion, see, e.g., In re MF Glob. Holdings Ltd. Sec. Litig., 982 F. Supp. 2d 277, 314-16

(S.D.N.Y. 2013) (defendant officers “knew that the . . . evidence on which they relied” showed

that the company should take a valuation allowance against the company’s “deferred tax assets,”

but publicly expressed opinions to the contrary (citing cases)); City of Westland, 928 F. Supp. 2d

at 717 (“[s]enior company executives” testified to state regulators that the defendant company

“knew that its estimated . . . reserves were insufficient to meet . . . obligations, or at least was

aware that it had no reasonable basis for believing the estimates”); In re Converium Holding AG

Sec. Litig., No. 04-CV-7897 (DLC), 2006 WL 3804619, at *13 (S.D.N.Y. Dec. 28, 2006) (“[T]he


that one former employee did “not believe that any of the models used . . . were validated or
approved by GE’s Model Validation group during his tenure” because, “[w]hen periodically
checking on the status of models . . . , [he] recalled seeing rejections of . . . models, which were
sent back for explanations, corrections, or remediations.” FAC ¶ 182 (emphasis added and
omitted). Even drawing all inferences in Plaintiffs’ favor, these allegations do not support the
assertion that no models were ever validated and approved, and the Court need not credit it for
that reason.



                                                  22
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 23 of 57



Officer Defendants understood that the publicly reported numbers were at odds with [their]

internal analyses, and [they] believed that the internal analyses more accurately reflected the

actual financial condition of the company.”). Instead, this case is closer to those in which

defendants allegedly “possess[ed] facts which should have led them” to make further inquiry, but

which, without more, “do not sufficiently allege that the individuals” disbelieve their stated

opinions. SEC v. Rio Tinto PLC, No. 17-CV-7994 (AT), 2019 WL 1244933, at *8 (S.D.N.Y.

Mar. 18, 2019); see City of Omaha. v. CBS Corp., 679 F.3d 64, 68 (2d Cir. 2012) (per curiam)

(concluding that “plausibly plead[ing] that defendants were aware of facts that should have led

them” to undertake goodwill impairment testing did not suffice to allege that “defendants did not

believe in their statements of opinion regarding . . . goodwill at the time they made them”); Rio

Tinto, 2019 WL 1244933, at *8 (holding that the defendants’ knowledge of “severe adverse

developments” at a business did not demonstrate that they did not hold their stated beliefs about

its valuation).

        Compounding this deficiency is the dearth of specific allegations about both how

pervasive these problems were — e.g., how many models there were overall, how many were

defective, what roles they played in modeling GE’s insurance reserves, and what issues they

were subject to — and which Defendants knew how much about them. The fact that some

Defendants may have known of some issues with respect to an unspecified number of models in

lower-level GE Capital insurance subsidiaries, as Plaintiffs allege, FAC ¶¶ 175-85, does not

show that any particular Defendant did not believe in the accuracy of GE’s insurance reserve

estimates, see, e.g., In re Lions Gate Entm’t Corp., 165 F. Supp. 3d at 22 (“In order to plead

scienter adequately, the plaintiffs must allege facts supporting a strong inference with respect to

each defendant.”). Moreover, Plaintiffs’ allegation that the Defendants knew “the results of




                                                 23
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 24 of 57



GE’s periodic loss recognition, deficiency, [and] cash-flow testing,” Pls.’ Opp’n 20, actually

undercuts their claim that Defendants knew GE was under-reserved. After all, as the Complaint

itself acknowledges, GE’s yearly deficiency testing resulted in positive margins every year

through 2017 — i.e., throughout the Class Period. FAC ¶¶ 215, 466; ECF No. 173-12, at 11 11

       Nor do Plaintiffs adequately plead that GE’s statements about its LTC reserves were

misleading because they signaled to investors that GE had done its homework in arriving at the

estimates, when in reality “they did not rest on a meaningful factual inquiry nor have any

reasonable basis in fact.” FAC ¶ 356. Pleading a misleading opinion under Omnicare’s third

prong is “no small task for an investor,” as the investor must “identify particular (and material)

facts going to the basis for the . . . opinion — facts about the inquiry the [defendant] did or did

not conduct or the knowledge it did or did not have” — that conflict with what the opinion would

convey to investors. Omnicare, 135 S. Ct. at 1332. Moreover, whether an opinion is misleading

by omission “always depends on context,” as “[a] reasonable investor does not expect that every

fact known” to a defendant “supports its opinion statement.” Id. at 1329-30; see also Tongue,

816 F.3d at 214. GE’s reserve statements may well have suggested to reasonable investors that

the company had engaged in some sort of reasoned and reliable actuarial process. That said, the

Complaint does not establish that GE failed to undertake a “meaningful factual inquiry” into its

reserves or that Defendants lacked “any reasonable basis in fact” for their estimates. To the

contrary, the Complaint details a complex actuarial modeling process for calculating insurance


11
         Plaintiffs also make scattered allegations that some of the insurance subsidiaries’
assumptions were “stale,” FAC ¶¶ 186-88, or subject to “results-driven manipulation,” id.
¶¶ 189-96. But the Complaint itself acknowledges that in the only instance of assumptions being
stale, the problem was quickly remedied. See id. ¶ 188. And although Plaintiffs note one former
employee’s suspicions about the manipulation of deficiency testing, the Complaint does not
allege that any Defendant or executive knew about such issues, see id. ¶¶ 190-96, or that GE’s
auditor, which did allegedly know, saw any reason to act on these “concerns,” id. ¶ 195.



                                                 24
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 25 of 57



reserve estimates, as well as an auditing scheme designed to (and which, in fact, did) detect

weaknesses in that process. See FAC ¶¶ 166-88. Rather than “conflict[ing] with what a

reasonable investor would take from” the reserve statements, Omnicare, 135 S. Ct. at 1329,

therefore, the deficiencies in the GE subsidiaries’ models are more akin to “fact[s] cutting the

other way” from their estimates, Tongue, 816 F.3d at 210, 214 (quoting Omnicare, 135 S. Ct. at

1329), or “information that ran counter to [their] opinion,” id. at 212. In either case, the alleged

deficiencies are insufficient to establish that the opinion was misleading when made.

       The Second Circuit’s decision in Tongue is particularly instructive. There, the plaintiffs

alleged that a drug company’s optimistic projections about the likely approval of a drug, and its

opinions about the drug’s efficacy, were misleading because the company did not disclose that

the FDA had given it negative interim feedback about the drug candidate, specifically about

methodological problems with its trials, such as a small sample size and the use of single-blind

studies. See id. at 203-04, 211-14. The Second Circuit held that the company’s statements were

not misleading because the plaintiffs “fail[ed] to demonstrate any conflict” between “statements

about the general effectiveness of [the drug] and the FDA’s methodological feedback.” Id. at

214. So too here: GE’s estimates of its insurance reserves — and the implied message that those

estimates were based on an adequate inquiry and accurate inputs — do not run counter to facts

showing, for example, that some of the models underlying the estimates were not validated,

lacked adequate supporting documentation, were created using less sophisticated software, or

used “hard-cod[ed]” assumption values rather than variables. FAC ¶¶ 177-80, 184. “[S]o long

as Defendants conducted a ‘meaningful’ inquiry and in fact held th[e] view” expressed, Tongue,

816 F.3d at 214 — and Plaintiffs fail to plausibly allege they did not do so — the statements of




                                                 25
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 26 of 57



LTC reserves are not actionable, and Plaintiffs’ claims based on them, see FAC ¶ 356, must be

and are DISMISSED. 12

     3. Violations of GAAP and Regulation S-K

        Next, Plaintiffs argue that Defendants violated Item 303 of Regulation S-K and various

GAAP provisions by failing to make certain disclosures in GE’s financial statements. The

provisions at issue vary somewhat in their particulars, but all would require disclosure of

something — a “loss contingency,” trend, risk, or uncertainty — if both known to GE and

“reasonably likely” or “reasonably possible” to have a “material” impact on its revenues,

liquidity, capital resources, or critical accounting estimates, among other things. See FAC

¶¶ 360-67, 399-408. The Court need not dwell on these particulars or determine whether GE’s

financial statements violated GAAP and Regulation S-K in the ways alleged, however, because

Plaintiffs do not plead facts that GE’s omissions were made under circumstances that “give rise

to a strong inference of scienter.” Stratte-McClure, 776 F.3d at 106.

        Plaintiffs do not attempt to demonstrate scienter by establishing that Defendants had the

“motive and opportunity” to commit fraud. See id. at 106; Pls.’ Opp’n 28 & n.18. Instead, as

“strong circumstantial evidence of conscious misbehavior or recklessness,” Indiana Pub. Ret.

Sys. v. SAIC, Inc., 818 F.3d 85, 96 (2d Cir. 2016), Plaintiffs allege that Defendants were aware

that GE had retained significant LTC exposure following the 2004 Genworth spin-off and the


12
         Claims based on Defendants’ July 2016 statements about a $100 million increase in LTC
reserves (FAC ¶¶ 357-59) fail for a different reason. The PSLRA requires a complaint to
“specify each statement alleged to have been misleading [and] the reason or reasons why the
statement is misleading.” 15 U.S.C. § 78u-4(b)(1) (emphasis added). Plaintiffs’ conclusory
allegations that the statements were misleading “for the reasons set forth in ¶ 356,” or without
disclosure of GE’s “liability for future LTC claims,” FAC ¶ 359, do not succeed in “specify[ing]
. . . why the statement[s] [are] misleading,” and therefore must be dismissed. See Rombach, 355
F.3d at 174 (holding that “plaintiffs must do more than say that [challenged statements] were
false and misleading; they must demonstrate with specificity why and how that is so”).



                                                26
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 27 of 57



2006 sale of its insurance businesses to Swiss Re, FAC ¶¶ 201-02; understood the extent of GE’s

“LTC liabilities, future payment obligations, and reserves,” Pls.’ Opp’n 30-31, based on GE’s

required annual testing, FAC ¶¶ 214-15; with respect to that annual testing, knew of the

validation issues with their insurance subsidiaries’ models, id. ¶¶ 166-95; comprehended the

systemic challenges in the LTC industry, including higher-than-anticipated claims experience

and the charges to income that other insurers had taken to increase their reserves, id. ¶¶ 113-16,

198, 203-07; and knowingly removed GE’s LTC liabilities from the MD&A tables in its annual

filings during the Class Period, id. ¶ 213. As evidence of scienter, Plaintiffs also point to the

abrupt resignations of high-level executives, including Immelt, Bornstein, Sherin, and Laxer;

GE’s eventual nine-billion-dollar reserve adjustment; the suspicious timing of GE’s reversion to

more comprehensive disclosures regarding LTC liabilities in its 2017 Form 10-K; and the SEC’s

investigation into GE’s LTC insurance business. See id. ¶¶ 213, 218, 223, 225, 226.

       But even taken together, these facts do not support a “strong inference” that Defendants’

failures to disclose (assuming they had a duty to disclose) were done with “conscious

recklessness.” See Stratte-McClure, 776 F.3d at 106. “[T]o qualify as ‘strong,’ an inference of

scienter must be more than merely plausible or reasonable — it must be cogent and at least as

compelling as any opposing inference of nonfraudulent intent.” Teamsters Local 445 Freight

Div. Pension Fund v. Dynex Capital Inc., 531 F.3d 190, 194 (2d Cir. 2008) (quoting Tellabs, 551

U.S. at 314 (internal quotation marks omitted)). Engaging in the “comparative inquiry” called

for by the PSLRA, see Tellabs, 551 U.S. at 314, the Court concludes that an alternative inference

— that Defendants did not realize the brewing storm in their LTC portfolio, masked in part by

out-of-date actuarial assumptions and sloppy practices, and then made disclosures and

adjustments as they learned about the scale of the problem — is more compelling than the




                                                 27
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 28 of 57



inference of fraud. This conclusion is principally founded on one ineluctable fact: GE’s annual

deficiency testing showed positive results through and including 2016. See FAC ¶¶ 215, 466;

see also, e.g., ECF No. 173-12, at 10 (statement of GE CEO John Flannery). That fact

undermines any attempt to demonstrate that Defendants were somehow aware of potential loss

contingencies or trends in the LTC industry that would have had a material impact on GE’s

financial position — and by extension, that “defendants knew of specific facts that [were]

contrary to their public statements.” Rombach, 355 F.3d at 176. 13

       That conclusion — that Plaintiffs fail to plausibly allege conscious misbehavior or

recklessness — is further reinforced by the timing and number of disclosures that Defendants did

make. As other courts have observed, a company’s “incremental strategy” of taking successive

write-downs during a class period “contradicts an inference of scienter,” Plumbers &

Steamfitters Local 773 Pension Fund v. Canadian Imperial Bank of Commerce, 694 F. Supp. 2d

287, 302 (S.D.N.Y. 2010), as it is more consistent with poor accounting — a “constant game of

‘Catch up’” — than with fraud, In re Magnum Hunter Res. Corp. Sec. Litig., 26 F. Supp. 3d 278,

297-98 (S.D.N.Y. 2014), aff’d, 616 F. App’x 442 (2d Cir. 2015). That is precisely what

happened here: In July 2016, GE disclosed that it was increasing its reserves by $100 million

following “updates to our models on our runoff [LTC] book”; in July 2017, the company shared

that it had suffered “adverse claim experience in . . . [its] long-term care portfolio,” and would be

undertaking a review of its reserves; in October 2017, it noted that, even though the review was

not yet complete, it expected a reserve charge to exceed $3 billion; and in January 2018, it



13
        Plaintiffs allege that Defendants were aware of problems with the insurance subsidiaries’
models for their annual testing. FAC ¶¶ 166-95. But just as those allegations were insufficient
to establish that Defendants disbelieved their own reserve estimates, they are insufficient to show
that Defendants did not believe in the soundness of the annual deficiency testing.



                                                 28
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 29 of 57



confirmed that it would record an unexpected $9 billion charge to ensure its reserves were

adequate. FAC ¶¶ 146, 209-11, 435, 441, 453, 458, 459, 453-66. The fact that these disclosures

occurred in “dribs and drabs” suggests poor accounting and prognostication, not fraud. Magnum

Hunter Res. Corp. Sec. Litig., 26 F. Supp. 3d at 297-98.

       Plaintiffs’ remaining, more general allegations — based on the size of the alleged fraud,

the changes to GE’s reporting practices, the SEC’s investigation, and the resignations of GE

executives — do not nudge them across the line. See, e.g., Plumbers & Steamfitters, 694 F.

Supp. 2d at 302 (noting that “the size of an alleged fraud alone does not create an inference of

scienter”); Cortina v. Anavex Life Scis. Corp., No. 15-CV-10162 (JMF), 2016 WL 7480415, at

*8 (S.D.N.Y. Dec. 29, 2016) (“[T]hat [Defendant] changed the way it reported its . . . expenses

and then stopped reporting them altogether . . . does not give rise to a strong inference that

Defendants acted with the required state of mind.”); id. (“SEC investigations, by themselves, do

not give rise to a compelling inference of scienter.”); In re UBS, 2012 WL 4471265, at *18

(“[A]bsent additional factual allegations linking the executives’ resignation to the alleged fraud,

such allegations are insufficient to raise a strong inference of scienter.” (internal quotation marks

and ellipsis omitted)). Instead, Plaintiffs’ own allegations — namely, that GE’s annual

deficiency testing returned positive results year after year — foreclose a “strong inference” that

Defendants were consciously reckless as to whether their failure to make disclosures under

GAAP and SEC rules would mislead investors. See 15 U.S.C. § 78u-4(b)(2)(A). Indeed, those

allegations suggest that Defendants had little reason to think trends or uncertainties in the LTC




                                                 29
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 30 of 57



industry would have a material negative impact on GE’s financial position. 14 Accordingly,

Plaintiffs’ LTC-related GAAP and Regulation S-K claims must be and are DISMISSED. 15

     4. Other Public Statements

        Finally, with respect to their LTC-related claims, Plaintiffs allege a number of false or

misleading statements made during the Class Period by GE executives (most, but not all,

Individual Defendants here) at conferences, in press releases, and on investor/analyst calls.

These statements fall into two rough categories: (1) statements about GE Capital’s LTC

insurance exposure and its overall portfolio risk, FAC ¶¶ 334-41, 346-49; and (2) claims made in

2017 about why GE did not liquidate its remaining LTC insurance position, id. ¶¶ 342-45. The

Court will address each set of claims in turn.

           a. GE’s Sale of Its Insurance Businesses and Ongoing LTC Exposure

        The first category of statements mostly concerns GE Capital’s transition away from

insurance. Specifically, Plaintiffs point to the following statements (emphasis added

throughout):




14
        For the same reasons, Plaintiffs’ claims based on Sherin’s April 2015 statement that GE
had “done a lot over the last six years to shrink GE Capital while also making it much safer” fall
short. FAC ¶ 348. Put simply, in light of GE’s annual deficiency testing, it was entirely
consistent for Sherin to know that GE “remained exposed to billions of dollars in high-risk LTC
insurance liabilities,” FAC ¶ 349, and to believe in good faith that GE’s insurance reserves were
adequate to cover its liabilities.
15
         That includes Plaintiffs’ stray allegations about critical accounting estimates and SEC
Release 33-8350, FAC ¶¶ 417-21, and their allegation that GE violated Accounting Standards
Codification (“ASC”) 944-40-50-6, which “requires insurance entities to ‘disclose in their
financial statements the methods and assumptions used in estimating the liability for future
policy benefits,’” FAC ¶ 366-67. GE did describe its methods and assumptions, if tersely, see,
e.g., 2012 10-K at 9, and “plaintiffs supply no authority in support of their argument that ASC
[944] requires greater particularity than [GE] provided,” In re Bank of Am. AIG Disclosure Sec.
Litig., 980 F. Supp. 2d 564, 584 (S.D.N.Y. 2013), aff’d, 566 F. App’x 93 (2d Cir. 2014).


                                                 30
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 31 of 57



   x   “We’ve sold Plastics, and we sold NBC and we’ve sold the North American Retail
       Finance business, we’ve sold reinsurance business, the insurance business, the bond
       insurance business.” FAC ¶ 334.

   x   GE’s “2014 portfolio activity continues the Company’s longer-term redeployment of
       capital from non-core assets like media, plastics and insurance to higher-growth-higher
       margin businesses in Oil & Gas, Power, Aviation and Healthcare.” Id. ¶ 335.

   x   “[W]e exited insurance in time” and GE achieved its “risk reduction” goal to “[s]ell
       insurance before the storm.” Id. ¶ 337.

   x   “[W]e exited whole pools of risk.” Id. ¶ 339.

   x   “If you look at what the portfolio is today versus take it when Jeff[rey Immelt] started, all
       of the insurance business is gone. That was a huge change in the portfolio.” Id. ¶ 340.

Plaintiffs do not contend that any of these statements were literally false. Instead, they argue that

— absent the additional disclosure that GE retained billions of dollars of legacy LTC liabilities

— they were materially misleading to investors because they suggested that GE’s LTC insurance

exposure had been reduced, and was being further reduced, when, in fact, the company’s

exposure was “materially increasing.” Id. ¶¶ 336, 338, 341.

       “[T]aken together and in context,” and viewed from “the perspective of a reasonable

investor,” however, the statements suggest no such thing. Fed. Hous. Fin. Agency for Fed. Nat’l

Mortg. Ass’n v. Nomura Holding Am., Inc., 873 F.3d 85, 140 (2d Cir. 2017) (internal quotation

marks omitted). All of the challenged statements were made in reference to GE’s highly

publicized and much-touted decision to reconstitute its entire business portfolio by moving away

from “non-core” business lines, many of which were housed in GE Capital, and re-focusing on

“core” lines of business and assets like power generation, oil and gas, and aviation. See FAC ¶¶

69-72; ECF No. 173-39, at 4; ECF No. 181-4, at 7; ECF No. 181-5, at 3-4 (“We have done a lot

of work over the last 10 years [2004-2014] on the portfolio. . . . [O]n the financial service side,

smaller — look, we exited insurance in time. I think we got too big in consumer finance . . .

where we stand here today just less portfolio activity and very tight focus on returns.”). Simply


                                                 31
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 32 of 57



put, statements that GE had gotten out of those business lines — that, as of 2004 and 2006, see

FAC ¶¶ 8, 66, the company was no longer writing new insurance or reinsurance policies —

would not lead a reasonable investor to draw any conclusions about its legacy insurance

exposure, let alone that that exposure was diminishing. That is especially true of the last

challenged statement, see id. ¶ 34, ECF No. 173-39, at 11 (“all of the insurance businesses are

gone”), which came within minutes of the speaker, Sherin, making explicit mention of GE’s

multi-billion dollar “runoff insurance” portfolio, see ECF No. 173-39, at 7.

       It is true that, “once a company speaks on an issue or topic, there is a duty to tell the

whole truth, even when there is no existing independent duty to disclose.” In re Vivendi, S.A.

Sec. Litig., 838 F.3d 223, 258 (2d Cir. 2016) (internal quotation marks and alterations omitted).

But that duty is triggered only by speaking on a specific “issue or topic,” and GE’s decision to

speak about selling its insurance businesses — truthfully, and in the larger context of GE’s move

away from “non-core” businesses — did not give rise to a duty to qualify those statements by

simultaneously disclosing that it had retained a portfolio of run-off insurance policies. See, e.g.,

Richman v. Goldman Sachs Grp., Inc., 868 F. Supp. 2d 261, 274 (S.D.N.Y. 2012) (“[R]evealing

one fact about a subject does not trigger a duty to reveal all facts on the subject, so long as what

was revealed would not be so incomplete as to mislead.” (internal quotation marks omitted)); In

re Mylan N.V. Sec. Litig., No. 16-CV-7926 (JPO), 2018 WL 1595985, at *6 (S.D.N.Y. Mar. 28,

2018) (“Mylan’s statements disclosing some sources of past income created a duty to tell the

whole truth about past sources of income. But Mylan’s statements explaining past income do not

obligate Mylan to disclose future risk.”). 16 To hold otherwise would mean that any reference to



16
        Plaintiffs’ authorities on this point, Pls.’ Opp’n 16 & n.6, either do not concern the duty
to disclose created by half-truths, see, e.g., In re Genworth, 103 F. Supp. 3d at 779 (discussing
misleading opinions under Omnicare), or involve cases in which a defendant’s statement about a


                                                 32
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 33 of 57



GE’s old insurance businesses, however oblique, would obligate GE to disclose the insurance

liabilities in its portfolio. The securities laws do not impose that burden.

           b. Interest Rates and GE’s Reasons for Not Liquidating Its LTC Exposure

       Finally, Plaintiffs contend that, in early 2017, Defendants Bornstein and Laxer

misleadingly suggested to investors that GE had not liquidated its remaining LTC insurance

portfolio because of unattractively low interest rates. Specifically, on February 22, 2017, when

asked whether GE would “sell the liability in that insurance[,] kind of write a check and get rid

of it,” Bornstein responded in the negative, adding: “I think interest rates are a fundamental

challenge in selling long-term liabilities in a low interest rate environment is a challenge [sic].”

FAC ¶ 342. On March 13, 2017, Laxer echoed that statement, noting: “[G]iven the interest rate

environment we’re in right now, it’s not attractive to do something. We always look at it, but

just given where rates are at this point, it’s not an attractive exit.” Id. ¶ 343. Pressed on what

“bogey level” GE would want before considering the transaction, Laxer answered: “I think

there’s a lot of factors there. So it’s hard to give you a specific number, but we would like to see

a few [interest rate] increases before that would be attractive.” Id. ¶ 344. Plaintiffs contend that

these statements were misleading because they suggested that “the interest rate environment was

the primary impediment to GE liquidating its remaining LTC insurance exposure” when, in fact,




specific topic was misleading for failure to disclose other, material facts about that same topic,
e.g., In re Citigroup Inc. Sec. Litig., 753 F. Supp. 2d 206, 235 (S.D.N.Y. 2010) (boilerplate
statement that defendant “may have” subprime CDO exposure was misleading in light of
defendant’s $50 billion credit default obligation position); City of Sterling Heights Police & Fire
Ret. Sys. v. Abbey Nat., PLC, 423 F. Supp. 2d 348, 360 (S.D.N.Y. 2006) (statements that
company faced “no serious problems” and “nothing else in [its] books gives . . . huge cause for
concern” were misleading when defendants allegedly knew the company had substantial
investments in WorldCom and Tyco, companies which by that point had “massive” and “well-
publicized” problems and whose share prices had plummeted).



                                                 33
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 34 of 57



GE could not have liquidated because of (1) the low quality and adverse claims experience of the

portfolio and (2) GE’s failure to adequately reserve for its liabilities. See id. ¶¶ 342-45.

       Whether or not these comments were misleading, however, the Complaint fails to

plausibly allege that either Bornstein or Laxer “knew facts or had access to information

suggesting that their public statements were not accurate.” S. Cherry St., LLC v. Hennessee Grp.

LLC, 573 F.3d 98, 110 (2d Cir. 2009). “To determine whether a plaintiff has specifically alleged

defendants’ knowledge of facts or access to information contradicting their public statements,

Second Circuit cases uniformly rely on allegations that [1] specific contradictory information

was available to the defendants [2] at the same time they made their misleading statements.” In

re PXRE Grp., Ltd., Sec. Litig., 600 F. Supp. 2d 510, 536 (S.D.N.Y. 2009) (Sullivan, J.) (internal

citations and quotation marks omitted); see also Novak, 216 F.3d at 309 (“Where plaintiffs

contend defendants had access to contrary facts, they must specifically identify the reports or

statements containing this information.”). Here, Plaintiffs do not identify any specific

information known or available to Bornstein or Laxer that contradicted their statements that

interest rates, and interest rates alone, were the reason GE was not selling its LTC portfolio. For

example, while it seems entirely possible that Bornstein and Laxer knew by early 2017 that GE

had been suffering unprecedented, adverse claims experience in its LTC portfolio, in turn raising

questions about both the continuing adequacy of its reserves and the marketability of its portfolio

(given that the company, through Bornstein himself, revealed such claims experience only a few

months later, FAC ¶ 435, and by the end of the year was predicting a multi-billion dollar charge

to shore up its reserves, id. ¶¶ 210, 471), Plaintiffs furnish no specific allegations demonstrating

such knowledge. Absent such allegations, their claims cannot survive.




                                                 34
       Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 35 of 57



       It is no substitute to argue, as Plaintiffs do, that Bornstein and Laxer knew GE had legacy

LTC exposure and were aware that the sky was falling in the industry as a whole. See, e.g.,

Plumbers’ Union Local No. 12 Pension Fund v. Swiss Reinsurance Co., 753 F. Supp. 2d 166,

185 (S.D.N.Y. 2010) (“Merely alleging that there were signs of problems in the subprime

mortgage market is not sufficient to show that the defendants knew that their disclosures were

false or misleading.” (internal quotations and alterations omitted)); Plumbers & Steamfitters

Local 773, 694 F. Supp. 2d at 300 (“[K]nowledge of a general economic trend does not equate to

harboring a mental state to deceive, manipulate, or defraud.”). 17 Nor is it enough to assert,

without more, that Defendants knew that GE’s LTC portfolio was deteriorating based on their

“access to various sources of nonpublic (and public) information concerning the Company’s

LTC exposure.” FAC ¶ 220; Pls.’ Opp’n 30-31. Without specific identification of “the reports

or statements containing this information,” Plumbers’ Union Local No. 12, 753 F. Supp. 2d at

185, Plaintiffs’ theory boils down to little more than Defendants “must have known” based on

their roles at GE. “It is well established,” however, “that boilerplate allegations that defendants

knew or should have known of fraudulent conduct based solely on their board membership or

executive positions are insufficient to plead scienter.” In re Sotheby’s Holdings, Inc., No. 00-

CV-1041 (DLC), 2000 WL 1234601, at *7 (S.D.N.Y. Aug. 31, 2000); accord Schwab v.



17
        Arkansas Teacher Retirement System v. Bankrate, Inc., 18 F. Supp. 3d 482, 486
(S.D.N.Y. 2014), upon which Plaintiffs rely, Pls.’ Opp’n 31, does not suggest otherwise. There,
the defendant company had to write off a large number of customer “leads” as worthless, senior
management was “personally involved in directing hands-on efforts to improve . . . lead quality,”
and the individual defendants were aware that the issue was industry-wide — all of which, taken
together, made it “implausible” that the defendants were unaware of the company’s own
problems. Here, while there are allegations that Bornstein and Laxer knew of other LTC
insurers’ problems, there are no specific facts in the Complaint showing that, by early 2017, the
two executives were aware of deterioration in GE’s portfolio or that they were “personally
involved in directing hands-on efforts” to address the issue.



                                                 35
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 36 of 57



E*TRADE Fin. Corp., 258 F. Supp. 3d 418, 432 (S.D.N.Y. 2017); Goplen v. 51job, Inc., 453 F.

Supp. 2d 759, 773 (S.D.N.Y. 2006) (stating that general allegations that “defendants, due to their

high-level positions in the Company, had access to adverse undisclosed financial information

through internal corporate documents, meetings, and reports . . . without any further facts or

details, do not adequately demonstrate . . . knowledge of facts or access to information

contradicting their public statements”). Accordingly, these claims — as with the rest of

Plaintiffs’ claims relating to Defendants’ LTC-related statements — must be, and are,

DISMISSED.

C. Statements Relating to GE’s LTSAs

        Heading to the back nine, the Court turns to Plaintiffs’ claims that GE fraudulently

engaged in a variety of “unsustainable” business practices relating to its LTSAs (that is, long-

term service agreements) with GE Power customers in an effort to conceal poor performance

following a worldwide downturn in energy equipment usage. Here again, the Court will address

each category of allegedly fraudulent statements or omissions in turn.

     1. LTSA Revenue Projections

        As with GE’s LTC reserve estimates, Plaintiffs attack various revenue and profit

projections reported by GE in its financial statements — specifically, its contract assets, reported

profits for GE’s Industrials group, cumulative catch-up revenue, and earnings per share — as

false or misleading. 18 According to Plaintiffs, GE’s concealment of negative market conditions

and reliance on “accounting gimmickry” to prop up its performance numbers (1) show that


18
        As a reminder, “contract assets” represent revenues recognized, but not yet received, by
GE, and “cumulative catch-up” revenue (or adjustments) resulted when GE renegotiated a
contract (or otherwise recalculated its profit margin over the lifetime of a contract) and then
booked profits based on that higher profit margin for the preceding years going back to the
inception of the contract. See supra Background Section, Part B.



                                                 36
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 37 of 57



Defendants could not have believed their reported projections were accurate and (2) obligated

Defendants to disclose facts about those market conditions and GE’s business practices, which

they failed to do. FAC ¶¶ 368-69; Pls.’ Opp’n 26. The lone allegation concerning these

misleading projections, however, is an omnibus, sixteen-line recapitulation of GE’s purported

accounting lapses and contract renegotiation practices. See FAC ¶ 368. It does not suffice to

show that the projections and estimates at issue were misleading.

       At the outset, Plaintiffs’ halfhearted contention that these metrics are statements of fact,

rather than opinion, is unavailing. See Pls.’ Opp’n 25. Where determining a reported financial

metric is “not a matter of objective fact,” but rather a reflection of “management’s opinion or

judgment” as to how “a variety of predictable and unpredictable circumstances” will play out,

the statement should be analyzed as an opinion. Fait, 655 F.3d at 113. Here, the Complaint

itself describes contract assets as “forecast[s]” based on “expected profits . . . [and] costs [GE]

expects to incur” over the life of decades-long service agreements that are based on

management’s “methodology and assumptions.” FAC ¶ 243. That is, the metric expresses GE’s

“expectations for the future rather than presently existing, objective facts.” In re Sanofi Sec.

Litig., 87 F. Supp. 3d at 531; accord In re Pretium Res. Inc. Sec. Litig., 256 F. Supp. 3d 459, 477

(S.D.N.Y. 2017) (“[P]rojections regarding the . . . Project’s future productivity and profitability

are statements of opinion since they do not express presently existing objective facts.”). It is

immaterial that GE’s judgment-laden projections incorporate “objective, verifiable data,” as

Plaintiffs emphasize. Pls.’ Opp’n 25. Public opinion polls and bookies’ odds do as well, but no

one would describe them as “facts.” Consequently, these financial metrics must be analyzed as

statements of opinion, not fact.




                                                 37
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 38 of 57



       In an effort to meet the Omnicare standards, Plaintiffs first argue that it is

“inconceivable” Defendants believed their own LTSA-related projections were accurate when

made because they knew that customer utilization of GE’s products — and by extension, future

LTSA revenues from maintenance of those products — was rapidly falling off. Pls.’ Opp’n 26;

FAC ¶ 383. But Plaintiffs do not dispute that Defendants’ models did, in fact, incorporate

accurate customer utilization data. See FAC ¶¶ 257-59. Plaintiffs complain that GE used “the

historical average of run rates over the prior three years,” id. ¶ 257, rather than some unspecified

shorter interval. But there is nothing inherently unreasonable about using a three-year average to

forecast revenues for contracts lasting up to twenty-five years, and Plaintiffs point to no

regulations or rules that required GE to do otherwise. And more to the point, as Defendants

observe, Defs.’ Reply 10, sharp downturns in customer utilization (like the one that allegedly

occurred between 2010 and 2013, see FAC ¶ 254) were ultimately incorporated into Defendants’

revenue models — just not as quickly as Plaintiffs might have liked. In other words,

Defendants’ projections incorporated the very data upon which Plaintiffs rely to impeach those

projections; pointing to that data to suggest that Defendants did not subjectively believe their

own projections thus makes no sense.

       Second, Plaintiffs suggest the Defendants could not have believed their LTSA-related

projections because the accounting standard permitting them to retrospectively recognize

cumulative catch-up revenues from their various LTSA renegotiation practices, ASC 605, was

due to be replaced by a standard that permitted only prospective recognition of such revenue.

See, e.g., FAC ¶¶ 299-300; Pls.’ Opp’n 8-9. But the fact that Defendants knew a new accounting

standard was coming into effect in the future — one under which GE could not book cumulative

catch-up revenues retrospectively, and might have to adjust its contract assets downwards, see




                                                 38
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 39 of 57



FAC ¶¶ 299, 308, 383-84 — does not lead to, let alone compel, the inference that Defendants did

not believe their revenue projections were accurate under then-existing accounting standards.

To hold otherwise would nullify the effective dates of new accounting and GAAP standards by

forcing issuers to comply with them early or risk liability under the securities laws. Thus,

Plaintiffs fail to allege facts that support a plausible inference that Defendants did not

subjectively believe that their LTSA-related revenue projections were accurate or reasonable.

        Plaintiffs’ other line of attack — that Defendants “failed to disclose numerous material

facts regarding the underlying factors and negative market condition impacting LTSA

profitability,” Pls.’ Opp’n 26 — fares no better. Most fundamentally, neither the Complaint nor

Plaintiffs’ memorandum of law in opposition to Defendants’ motion provides a basis for why the

revenue projections, without further disclosures, were misleading to a reasonable investor. See

FAC ¶ 368 (alleging in conclusory fashion that “GE’s reported Contract Assets . . . were

materially false or misleading when made,” followed by a lengthy list of GE’s accounting and

LTSA renegotiation practices); Pls.’ Opp’n 26 (“Defendants also failed to disclose numerous

material facts . . . , see, e.g., [a five-page section of the brief], rendering their statements

materially misleading.”). Such pleading is inadequate under Rule 9 and the PSLRA. See

Rombach, 355 F.3d at 172. Based on the string citation that follows Plaintiffs’ conclusory

assertion in their memorandum of law, one can surmise that they are suggesting that the LTSA-

related projections would leave a reasonable investor with impressions about GE’s knowledge

of, or inquiry underlying, the LTSA projections that did not align with the “numerous material

facts” that Defendants did not disclose. See id. at 26; Omnicare, 135 S. Ct. at 1329. But citation

is not argument, and the Court cannot untangle what Plaintiffs’ arguments might be based on a

list of cases alone, especially cases that involved a much starker conflict between a defendant’s




                                                   39
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 40 of 57



statement and the omitted facts in its possession than any conflict that might exist here. See, e.g.,

Wilson, 2017 WL 7052046, at *1 (finding that the “defendants’ cost and schedule estimates were

misleading because [they] omitted the fact that [the defendants] had not performed a meaningful

inquiry into the engineering necessary to complete the . . . project”); In re iDreamSky Tech. Ltd.

Sec. Litig., 236 F. Supp. 3d 824, 833 (S.D.N.Y. 2017) (stating that the defendants’ press releases

and public statements “communicate[d] the belief that [their smartphone game] was to be

launched by the end of 2014, despite . . . Defendants’ knowledge of the delays that would

postpone the launch into the following year”); cf. Garcia v. Sessions, 721 F. App’x 35, 38 (2d

Cir. 2018) (rejecting an agency’s conclusion based on “a single sentence and a string of citations

to cases that . . . do not fully support its findings”).

        In sum, the Complaint fails to adequately allege that Defendants did not believe their

LTSA-related revenue projections were accurate or that the projections would suggest things to a

reasonable investor that did not align with undisclosed facts in GE’s possession.

    2. GAAP Violations

        The next set of claims can be addressed quickly. Plaintiffs argue that GE’s “failure to

account for its unsound and unsustainable business practices in recognizing revenue” violated at

least five, but perhaps as many as eight, related GAAP provisions. See FAC ¶¶ 389-98. The

uncertainty regarding exactly how many provisions are at issue highlights the defect in these

claims: They are pled so skeletally that they do not satisfy even Rule 8’s relatively lenient

thresholds, see Iqbal, 556 U.S. at 678, much less the heightened standards imposed by Rule 9

and the PSLRA. For instance, one paragraph states that “GE’s undisclosed, unsustainable and

unsound practices, which it did not account for in recognizing revenue or making cumulative

catch-up adjustments, was a violation of ASC 605-10-S99,” FAC ¶ 393, yet it does not bother




                                                    40
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 41 of 57



even to state what ASC-605-10-S99 says. The remaining allegations recite different accounting

standards in some detail, see id. ¶¶ 390-91, 394-97, or baldly assert that GE violated those

standards, but make no effort to link the standards to any specific act, practice, statement, or

lapse by GE, or even to any other allegations in the Complaint, see id. ¶ 391 (“GE failed to

conduct these ongoing reviews and/or made estimates that were unreasonable to support its

cumulative catch-up adjustments and, as a result, violated the foregoing GAAP provisions”.); id.

¶ 398 (“GE’s failure to account for its unsound and unsustainable business practices . . . violates

the GAAP provisions described above.”); Defs.’ Mem. 20; Defs.’ Reply 4 n.4. Such “naked

assertions” of liability do not “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (alterations omitted). Of

necessity, then, they also fail to “state with particularity the circumstances constituting fraud,”

Fed. R. Civ. P. 9(b), or to “specify . . . the reason or reasons why” GE’s financial statements

violated GAAP and were therefore misleading, 15 U.S.C. § 78u-4(b)(1); see, e.g., Harris v.

AmTrust Fin. Servs., Inc., 135 F. Supp. 3d 155, 171-72 (S.D.N.Y. 2015) (finding that absent “a

restatement or allegations pointing to objective facts that Defendants’ accounting methods

violated GAAP,” conclusory allegations of non-compliance with GAAP did not suffice); In re

Wachovia Equity Sec. Litig., 753 F. Supp. 2d 326, 376-77 (S.D.N.Y. 2011) (dismissing

“conclusory” allegations of GAAP violations that “fail[ed] to afford proper notice, much less

provide facially plausible factual allegations”). The allegations here fail to state a claim for relief

and are, therefore, DISMISSED.

   3. Item 303 Violations

       Next, Plaintiffs allege that GE violated Item 303 of SEC Regulation S-K by failing to

disclose trends or uncertainties known to GE and likely to have a material impact on GE’s




                                                  41
       Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 42 of 57



financial position. See FAC ¶¶ 399-404, 409-10; Pls.’ Opp’n 26-27. From a review of the

Complaint and Plaintiffs’ memorandum of law in opposition to Defendants’ motion, three main

allegations of “trends[,] . . . demands, commitments, events or uncertainties” stand out, 17 C.F.R.

§ 229.303(a)(1): first, GE’s reliance on “unsustainable business practices to renegotiate LTSAs”

in order “to generate positive cumulative catch-up adjustments,” FAC ¶¶ 409-10, Pls.’ Opp’n 27;

second, the “deteriorating power industry” and “decreased [GE] asset usage” at the root of GE’s

“struggl[es],” Pls.’ Opp’n 27; FAC ¶ 410; and third, GE’s use of factoring to generate cash and

mask the growing disparity between revenue and cash flow, FAC ¶ 410. 19 The Court will

address each alleged theory of Item 303 liability in turn.

       GE’s failure to disclose the first “trend” does not support Item 303 liability because

Plaintiffs’ theory of fraud does not ultimately hang together. Throughout the Complaint,

Plaintiffs state that GE employed a “host of unsustainable business practices in order to trigger

positive cumulative catch-up adjustments.” FAC ¶ 260 (emphasis added); see also id. ¶¶ 263-66,

410. 20 But a careful reading of the Complaint indicates that only one of these practices — “de-

scoping” (in which GE eliminated the GE-sourced labor requirement in LTSAs, thereby raising

the profit margin over the life of the contracts) — produced cumulative catch-up revenue. See



19
        Plaintiffs level other charges against GE under the rubric of Item 303, see FAC ¶¶ 409-
10, but the additional undisclosed items do not amount to “trends” or “uncertainties” facing GE.
See Scott v. Gen. Motors Co., 605 F. App’x 52, 54-55 (2d Cir. 2015) (“Plaintiff failed adequately
to allege that GM’s alleged inventory practices were ‘known trends or uncertainties’ that were
‘reasonably expect[ed] to have a material impact on net sales or revenues or income.”). Many
are general allegations of corporate mismanagement that Item 303 does not obligate GE to
disclose. See In re Banco Bradesco S.A. Sec. Litig., 277 F. Supp. 3d 600, 650 (S.D.N.Y. 2017).
20
       Specifically, (1) “de-scoping,” (2) extending payment periods and offering discounts,
(3) providing free technology, (4) pulling revenue forward by selling one-time upgrades at the
expense of lower future service fees, and (5) unilaterally altering services under LTSAs. See
FAC ¶¶ 272-84.



                                                 42
       Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 43 of 57



id. ¶¶ 261, 273. The other complained-of practices had the direct or indirect effect of reducing

GE’s future revenues (by, for instance, increasing the risk of customer non-payment), but none

allowed GE to book catch-up revenues in the way that Plaintiffs describe. That is, none of the

others allegedly changed the “margin” on an LTSA in a way that would permit GE to go back to

year zero of the agreement and book the difference for all past years in a single reporting period.

Compare id. ¶ 273, with id. ¶¶ 275-84. Thus, the Complaint does not sufficiently allege that GE

employed a “host” of unsustainable business practices for no other reason “than to generate

positive cumulative catch-up revenue”; it alleges only one such practice. Id. ¶ 410. It follows

that no “trend” of using such practices together existed that Defendants needed to disclose. See

17 C.F.R. § 229.303(a)(1), (a)(3).

       Nor do GE’s failures to disclose two of the “unsustainable practices” on their own — de-

scoping and deferral of payments — constitute violations of Item 303. See FAC ¶ 409. The

Complaint does not allege facts showing that either of those practices was “reasonably likely” (or

that any Defendant thought them reasonably likely) to have a material impact on GE’s financial

position, liquidity, or revenues. See, e.g., Axar Master Fund, Ltd. v. Bedford, 308 F. Supp. 3d

743, 758 (S.D.N.Y. 2018) (finding no Item 303 violation where the “Plaintiffs fail[ed]

sufficiently to allege that defendants thought it was ‘reasonably possible’” that a company had

breached important contracts); Defs.’ Reply 8. That is, there are no allegations of how many

LTSAs were “de-scoped,” or how many customers’ payments deferred, or what overall effect

such modifications would have on GE’s overall financial position that would permit a plausible

inference that either practice was “reasonably likely” to have a material impact on GE. See FAC




                                                43
       Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 44 of 57



¶¶ 272-76. 17 C.F.R. § 229.303(a)(1), (a)(3). Accordingly, Plaintiffs fail to plead a violation of

Item 303 based on GE’s “unsustainable” contract renegotiation practices. 21

       Next, Plaintiffs argue in their memorandum of law that GE failed to disclose “the

deteriorating power industry” and “customers’ migration to sustainable energy sources and

resulting decreased asset usage.” Pls.’ Opp’n 27. As Defendants observe, however, these

allegations are not actually in the Complaint. See FAC ¶ 410 (“summariz[ing]” GE’s alleged

Item 303 violations related to LTSAs). At most, Paragraph 410 of the Complaint alleges that GE

failed to disclose that it had been “relying on unsustainable business practices to renegotiate

LTSAs with customers . . . to conceal that GE Power was struggling.” Id. (emphasis added).

But that is too generalized and oblique to give fair notice of much more specific Item 303

violations concerning trends in the “deteriorating power industry” and “customers’ migration to

sustainable energy sources.” The Court therefore declines to consider the argument. See, e.g.,

McIntire v. China MediaExpress Holdings, Inc., 927 F. Supp. 2d 105, 128 n.6 (S.D.N.Y. 2013).

       Finally, Plaintiffs allege that GE failed to disclose that “GE Power generated [cash] by

‘monetizing’ receivables” through extensive factoring of LTSAs. FAC ¶ 410. Here, Plaintiffs

hit the mark. The Complaint details, through allegations by former employees with firsthand

knowledge among other things, that GE was factoring “everything” in its Power and Renewable

Divisions, including as many LTSAs as it could. See id. ¶¶ 293-94, 297. Factoring was a

“global . . . effort” directed by GE Power management in conjunction with GE Capital (which

bought some of the receivable streams from the LTSAs), and which was reported in “weekly,



21
       The Complaint concretely alleges that GE’s “Advanced Gas Path” overhaul
renegotiations had a substantial impact on GE’s future revenues. See FAC ¶ 278-79. For
whatever reason, though, Plaintiffs do not allege an Item 303 violation based on the non-
disclosure of that “trend.” See id. ¶¶ 409-10.



                                                 44
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 45 of 57



monthly, and quarterly reports” that were integrated into presentations for GE Power’s global

leadership. Id. ¶¶ 295-96. One former employee alleges that Bornstein, then GE’s CFO,

acknowledged in a June 2017 meeting that GE was “in too deep” to stop factoring; at other times

Bornstein discussed factoring in detail during earnings calls. See id. ¶¶ 295, 381. Yet “the

existing number of LTSAs available to monetize was finite,” and due to slackening demand for

new turbines (and thus new LTSAs), GE would not be able to continue factoring receivables

indefinitely. See id. ¶ 297. Those allegations, taken together, are more than sufficient to show

that factoring was a trend or event that was “reasonably likely to result” in a change in GE’s

liquidity or that GE “reasonably expect[ed]” to have “a material . . . impact on net sales or

revenues or income from continuing operations.” 17 C.F.R. § 229.303(a)(1), (a)(3). Because

factoring trades away future revenue for immediate cash, it stands to reason that GE’s

comprehensive factoring of LTSA receivables would have a material impact on future revenue.

       The same allegations support a “strong inference” that GE and at least some of the

Individual Defendants were “at least consciously reckless regarding whether their failure to

provide adequate Item 303 disclosures . . . would mislead investors about material facts.”

Stratte-McClure, 776 F.3d at 106. If credited, the allegations in the Complaint show that,

throughout the Class Period, the management of GE Power and GE Capital were organizing —

and, a fortiori, knew about — “global” efforts to factor as many LTSAs as they could. See FAC

¶¶ 290-96. If credited, the Complaint shows also that Bornstein (who signed GE’s financial

statements) both knew of the practice and acknowledged that GE was in “deep” with regard to

factoring. Id. ¶ 295; see also id. ¶ 381 (Bornstein discussing in detail the extent of factoring

within GE’s divisions). In short, Plaintiffs plausibly allege that Bornstein and GE (through

Bornstein and other executives whose knowledge or intent may be imputed to it, see Teamsters




                                                 45
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 46 of 57



Local 445 Freight Div. Pension Fund v. Dynex Capital Inc., 531 F.3d 190, 195 (2d Cir. 2008))

“knew facts . . . suggesting that” GE’s financial disclosures would be misleading without

disclosure of its widespread use of factoring, ECA, 553 F.3d at 199, amounting to “at least a

reckless disregard of a known or obvious duty to disclose.” Christine Asia Co. v. Ma, 718 F.

App’x 20, 24 (2d Cir. 2017) (internal quotation marks omitted). 22

        In sum, Plaintiffs’ factoring-based Item 303 claim survives against GE and Bornstein for

GE’s 2015 filings and beyond, but is dismissed as to all other Defendants. The remaining Item

303-based claims are dismissed in their entirety.

     4. Other Public Statements

        Once again, Plaintiffs also allege various false or misleading statements made during the

Class Period by GE or Individual Defendants in SEC filings, earnings calls, and conferences.

Roughly grouped, the statements concerned GE’s calculation of contract assets, FAC ¶¶ 370-76;

use of factoring, id. ¶¶ 379-82; cumulative catch-up adjustments, id. ¶¶ 377-78, 383-84; and

other aspects of GE Power’s performance, id. ¶¶ 385-88. Most of the statements are not

adequately alleged to be false or misleading. With respect to the statements about factoring,

however, the motion will be denied, as Plaintiffs adequately plead that the statements were

misleading and were made with the requisite state of mind.




22
        That said, it is doubtful that the Complaint supports such a claim for fraud as to GE’s
Class Period filings prior to the Form 20-K for 2015. According to Plaintiffs, GE Power
management set up the factoring task force “beginning in 2015,” FAC ¶ 290, and were
“monetizing customers’ future payments as often as possible in 2016.” Id. ¶ 297; see also id.
¶ 295 (alleging that Bornstein commented in June 2017 that GE was “in too deep” with
factoring). In other words, there are no allegations of widespread factoring prior to 2015. The
Court need not and does not resolve the issue here, however, as Defendants do not raise it.



                                                46
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 47 of 57



       a. Statements Related to Contract Asset Determination

       In its Class Period Form 10-Ks, GE explained that “[r]evenue recognition on long-term

product services agreements requires estimates of profits over the multiple-year terms of such

agreements,” which in turn required consideration of a number of factors. FAC ¶ 371. In the

course of that explanation, GE stated the following:

       x   “We routinely review estimates under product services agreements and regularly
           revise them to adjust for changes in outlook.”

       x   “We also regularly assess customer credit risk inherent in the carrying amounts of
           receivables and contract costs and estimated earnings.”

       x   “We gain insight into future utilization and cost trends, as well as credit risk, through
           our knowledge of the installed base of equipment and the close interaction with our
           customers that comes with supplying critical services and parts over extended
           periods.”

       x   “Revisions that affect a product services agreement’s total estimated profitability
           result in an adjustment of earnings . . . . We provide for probable losses when they
           become evident.”

See id. ¶¶ 371-75. Plaintiffs argue that these statements were false or misleading (1) “for the

reasons identified in ¶ 368” and (2) because GE did not, in fact, “routinely review” or “regularly

revise” estimates of the profitability of LTSAs based on customer utilization data and the like,

but rather “disregarded” that information and/or “manipulated . . . critical inputs” to “create the

appearance of profitability.” Id. ¶ 376.

       “[F]or the reasons identified in ¶ 368” does not cut it under the PSLRA’s pleading

standards, which require the complaint to “specify each statement alleged to have been

misleading [and] the reason or reasons why the statement is misleading.” 15 U.S.C. § 78u-

4(b)(1) (emphasis added). That is, the Complaint fails to “specify” which of the “foregoing

statements” quoted in paragraphs 371 to 375 were false or misleading or which of the several

reasons laid out in (the just as lengthy) Paragraph 368 made them false. Cf. Kucana v. Holder,



                                                 47
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 48 of 57



558 U.S. 233, 243 n.10 (2010) (noting that “specify” means “to name or state explicitly or in

detail” (quoting Webster’s New Collegiate Dictionary 1116 (1974)). As such, Plaintiffs’ first

attempt at pleading falsity falls short. See, e.g., Tabor v. Bodisen Biotech, Inc., 579 F. Supp. 2d

438, 453 (S.D.N.Y. 2008) (“[The] use of large block quotes from SEC filings and press releases,

followed by generalized explanations of how the statements were false or misleading[, is] not

sufficient to satisfy the heightened pleading requirements.”); In re ITT Educ. Servs., Inc. Sec. &

S’holder Derivatives Litig., 859 F. Supp. 2d 572, 578 (S.D.N.Y. 2012) (“Plaintiff’s bolding and

italicizing does little to satisfy the PSLRA’s specificity requirement.”). For the same reason,

Plaintiffs’ allegations in paragraphs 377 and 378 of the Complaint fail to state a claim. See FAC

¶ 378 (“The foregoing statement that ‘revisions to estimated margin rates resulting from

modifications were reflected as cumulative effect adjustments to earnings in the current period’

was materially false or misleading when made for the reasons described in ¶ 368.”).

       Plaintiffs’ second theory of liability — that GE did not, in fact, “routinely review” or

“regularly revise” estimates of the profitability of LTSAs based on customer utilization data and

the like, but rather “disregarded” that information and/or “manipulated . . . critical inputs” to

“create the appearance of profitability,” id. ¶ 376 — is stronger, if only because it adequately

specifies the allegedly false and misleading statements and the reasons they were misleading.

Nevertheless, the allegation that Defendants did not “routinely review” or “regularly revise” the

estimates underlying its LTSA projections “to adjust for changes in outlook,” but rather

“disregarded” data relating to “customers’ utilization of assets and cost trends,” is contradicted

by the Complaint, which elsewhere alleges that Defendants monitored “the historical average of

run rates over the prior three years” — i.e., customers’ utilization of assets — and incorporated

that average into its LTSA revenue and profit projections. Id. ¶¶ 257-58. In other words,




                                                 48
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 49 of 57



Plaintiffs themselves plead facts undermining the claim that GE “disregarded” customer trends

that would make the statements in paragraphs 371-75 false. At bottom, Plaintiffs’ preference for

a different revenue estimation model does not amount to securities fraud.

       Likewise, it is not immediately clear how Defendants’ alleged “manipulat[ion of] . . .

critical inputs” — more specifically, their (1) use of various LTSA renegotiation techniques to

increase profit margins and (2) sales of LTSA receivables for cash, see id. ¶¶ 260-97 — rendered

false or misleading their statements that GE “routinely review[ed] estimates” and “regularly

revise[d] them to adjust for changes in outlook.” Id. ¶ 376. GE’s statements and its undisclosed

“manipulat[ive]” practices do not appear to be at odds with one another. What Plaintiffs seem to

argue is that, “[a]t a minimum,” the statements were misleading without an accompanying

disclosure that “[GE] Power was experiencing a material downturn” or an “adjust[ment]

downward [of] LTSA profitability and revenues.” Pls.’ Opp’n 23. But Plaintiffs provide no

concrete explanation of why GE’s general overview of LTSA revenue determination would

mislead a reasonable investor absent disclosure of broader market trends or a write-down of

revenue projections. 23 Lacking that, Plaintiffs fail to allege that the statements in question are

false or misleading, and their claims based on these statements, FAC ¶¶ 370-76, are dismissed.




23
        The cases cited by Plaintiff — Goplen v. 51job, Inc., 453 F. Supp. 2d 759 (S.D.N.Y.
2006), and In re Symbol Techs., Inc. Sec. Litig., No. 05-CV-3923 (DRH) (AKT), 2013 WL
6330665 (E.D.N.Y. Dec. 5, 2013) — offer no support either. See Pls.’ Opp’n 23. The former
actually cuts against Plaintiffs, as the court there found that the “plaintiffs fail[ed] to allege
sufficient facts” to show that a press release misleadingly omitted that the defendant was
experiencing a downturn in revenues. 453 F. Supp. 2d at 769. The latter involved much more
detailed and numerous allegations of fraudulent activity, including that the defendant was
violating its own “published revenue recognition policies.” 2013 WL 6330665, at *5.



                                                  49
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 50 of 57



       b. Statements Related to Cumulative Catch-Up Adjustments and Cash Flow

       Next, Plaintiffs challenge a series of statements relating to GE’s use of cumulative catch-

up adjustments and its “monetization” of LTSA receivables. First, at a conference on

February 22, 2017, Bornstein gave a detailed explanation of how cumulative catch-up revenue

was accounted for under the then-operative accounting rule, ASC 605; described how such

revenue would be accounted for differently when the new accounting standard came into effect;

and predicted that the change would have a modest effect on GE’s earnings per share. See FAC

¶ 383. Plaintiffs allege that Bornstein’s discussion was misleading because he failed to disclose

that GE generated billions in cumulative catch-up adjustments “through fraudulent,

unsustainable, and unsound business practices.” Id. ¶ 384 (citing id. ¶¶ 250-97). Laying aside

the lack of specificity about which of the statements in Bornstein’s lengthy comments were

misleading, Plaintiffs do not explain why his seemingly accurate and somewhat technical

explanation of how cumulative catch-up accounting worked under ASC 605 (which the Court

assumes is the relevant portion, as it is emphasized in bold and italics) would mandate disclosure

of the importance of that accounting method to the company. “The requirement to be complete

and accurate . . . does not mean that by revealing one fact one must reveal all others that, too,

would be interesting . . . .” In re Bristol Myers Squibb Co. Sec. Litig., 586 F. Supp. 2d 148, 160

(S.D.N.Y. 2008) (internal quotation marks and ellipses omitted). Nor is there a general duty to

disclose that one’s revenues are “unsustainable.” See, e.g., In re Citigroup, Inc. Sec. Litig., 330

F. Supp. 2d 367, 378 (S.D.N.Y. 2004). Plaintiffs are closer to the mark when they observe that

GE’s “reliance on cumulative catch-up . . . accounted for far more” of GE’s earnings than was

suggested by Bornstein’s prediction regarding GE’s earnings per share, suggesting that he knew

or had reason to know otherwise when he spoke. FAC ¶ 384; see also id. ¶ 311. But those




                                                 50
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 51 of 57



allegations fall short of alleging facts that would demonstrate that the prediction — indisputably

a statement of opinion — was false or misleading under Omnicare. 24

       Additionally, in a conference call to report first quarter results in 2017, Bornstein

mentioned a roughly $300 million year-over-year increase in “contract updates.” Id. ¶ 387.

“[M]ost of that,” he continued, “is associated with updates of part costs when we change

standards every year. So for the contracts that were under review in the first quarter, if we

change the standard on the part cost and deliver against that contract in the future, we did that

update.” Id. According to Plaintiffs, that statement was false because “in fact the adjustments

were due to the undisclosed, unsustainable business practices” described at length in the

Complaint, see id. ¶¶ 260-97, rather than “updates of part costs.” But while the Complaint does

contain some hard numbers documenting GE’s reliance on cumulative catch-up revenue, see,

e.g., id. ¶¶ 286-87, 309, it is devoid of facts plausibly alleging that Bornstein’s (somewhat

difficult-to-parse) statement that “most” of the growth at issue was attributable to part costs

updates was false. Such a conclusory allegation of falsity does not support a claim of fraud. See,

e.g., In re Optionable Sec. Litig., 577 F. Supp. 2d 681, 692-93 & n.80 (S.D.N.Y. 2008).

       c. Statements Related to GE’s Use of “Factoring”

       Finally, Plaintiffs argue that GE made several misleading statements that minimized its

reliance on “factoring.” In the first statement, in its 2016 Form 10-K filed with the SEC on



24
        Along similar lines, Plaintiffs argue that Bornstein falsely stated that GE “was not pulling
future profit forward” on its LTSAs, when in fact “that was exactly what it was doing through its
use of cumulative catch-up adjustments.” FAC ¶¶ 385-86. The parties do not squarely brief
whether this statement is false or not. See Pls.’ Opp’n 24-25; Defs.’ Reply 11; ECF No. 173-2,
at 42. To the Court, it seems to be an accurate description of how cumulative catch-up revenue
is accounted for under ASC 605, an apparently distinct phenomenon from “pulling profit
forward.” To the extent that Plaintiffs elsewhere allege that GE engaged in business practices
that did “pull future profit forward,” e.g., FAC ¶ 297-98, those allegations are distinct and do not
render Bornstein’s statements about not pulling future profit forward on its LTSAs false.


                                                 51
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 52 of 57



February 24, 2017, GE disclosed that, “[i]n order to manage credit exposure, the Company sells

additional current receivables to third parties.” FAC ¶ 379 (emphasis added). In the second, on

a conference call to discuss GE’s 2016 year-end results, Bornstein was asked about GE Power’s

cash flow, and specifically whether there was “any factoring . . . from GE Capital into GE

industrial?” Id. ¶ 381. Bornstein responded that factoring “was actually down $1.6 billion year-

to-year between [the] third and fourth quarter . . . . So there’s very good underlying performance

here. It’s not just about, it’s actually very little to do with GE Capital factoring.” Id. Plaintiffs

contend that these statements were false or misleading because (1) GE did not use factoring

merely to “manage credit risk,” but also to shore up (and mask) substantial liquidity problems;

and (2) factoring had a lot — not “very little” — to do with generating cash flow in GE’s

Industrials group. Id. ¶ 380, 382.

       With respect to the Form 10-K, Defendants respond that factoring is a “legitimate

business decision” and that “GE never stated that [managing credit exposure] was factoring’s

‘sole’ purpose, which is Plaintiffs’ mischaracterization.” Defs.’ Mem. 26; Defs.’ Reply 11. The

former misses the point, while the latter amounts to ipse dixit that the statement was not

misleading. To the contrary, a reasonable investor could read the 2016 Form 10-K and conclude

that GE factored LTSA receivables only to reduce its credit exposure while, in reality, as

Plaintiffs plausibly and specifically allege, GE was also factoring to shore up its dwindling cash

flow and mask the growing gap between contract assets and actual cash being generated in the

Industrials group, including from LTSAs. See FAC ¶¶ 288-97, 380, 498. By suggesting

otherwise, Defendants “omit[ted] to state a material fact necessary” to make the statements “not

misleading.” 17 C.F.R. § 240.10b-5; cf., e.g., In re VEON Ltd. Sec. Litig., No. 15-CV-08672

(ALC), 2017 WL 4162342, at *6 (S.D.N.Y. Sept. 19, 2017) (finding that statements attributing




                                                  52
       Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 53 of 57



revenue growth to an “improving macroeconomic situation, product quality and efficient sales

and marketing efforts” were misleading by omitting that growth was also due in part to bribes).

       For this claim to survive the pending motion, however, the statements must also have

been made, as relevant here, with “conscious recklessness — i.e., a state of mind approximating

actual intent, and not merely a heightened form of negligence,” Stratte-McClure, 776 F.3d at

106, which is established by showing that a defendant “knew facts or had access to information

suggesting that [its] public statements were not accurate,” ECA, 553 F.3d at 199. Here, Plaintiffs

allege that management at GE Power and GE Capital directed the efforts to factor LTSA

receivables to increase short-term liquidity and that senior members of GE’s management,

including Bornstein (who signed GE’s 2016 Form 10-K, see FAC 182 (App’x A)), were aware

of the practice before and around the same time as the Form 10-K was issued, see FAC ¶¶ 290,

293, 295, 296. In particular, Bornstein is alleged to have “acknowledged GE’s reliance” on

factoring and commented that GE was “in . . . deep” with respect to factoring in a meeting just a

few months after the 2016 Form 10-K was issued. Id. ¶ 295. Accordingly, GE “knew facts or

had access to information” showing that its 2016 Form 10-K was misleading in this respect.

Thus, Defendants’ motion to dismiss this claim is denied. See SAIC, 818 F.3d at 95.

       By contrast, Plaintiffs’ other factoring-related claim must be dismissed. Even if Plaintiffs

adequately plead that Bornstein’s statement that GE’s cash numbers “actually [had] very little to

do with GE Capital factoring,” FAC ¶ 381-82, was false or misleading — which the Court need

not decide — his simultaneous disclosure of the actual factored dollar amounts in 4Q 2015 and

2016 in the very same statement, FAC ¶ 381, undercuts any inference that he intended to deceive

investors or was reckless regarding the risk that they might be misled. See, e.g., City of Pontiac

Policemen’s & Firemen’s Ret. Sys., 752 F.3d at 186 & n.62 (concluding that “specific




                                                53
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 54 of 57



disclosures” about a company’s mortgage exposure “undercut the inference that defendants knew

or recklessly disregarded” the risk of misleading investors about their risk management and

overall exposure); Defs.’ Reply 11. Accordingly, the Complaint fails to make out a “strong

inference” — one “at least as compelling as any opposing inference one could draw from the

facts alleged,” In re Advanced Battery Techs., Inc., 781 F.3d 638, 644 (2d Cir. 2015) (internal

quotation marks omitted) — of scienter, and that claim must be dismissed.

D. Remaining Claims

       Remaining are Plaintiffs’ “certification” claims and its “control person” claims under

Section 20(a) of the Exchange Act. First, Plaintiffs allege that Immelt, Sherin, and Bornstein

falsely certified that they had reviewed GE’s internal controls and found them effective.

FAC ¶¶ 414-16. Similarly, Plaintiffs allege that those Defendants made certifications pursuant to

Sarbanes-Oxley that falsely stated that GE’s financial statements were prepared in accordance

with GAAP and in all material respects fairly represented the financial position of the company.

FAC ¶ 411-13. As to internal controls, the Complaint does not “allege specific facts concerning

the purportedly deficient internal controls, including how they were deficient, when and why,”

Janbay v. Canadian Solar, Inc., No. 10-CV-4430 (RWS), 2012 WL 1080306, at *9 (S.D.N.Y.

Mar. 30, 2012); accord, e.g., In re Braskem S.A. Sec. Litig., 246 F. Supp. 3d 731, 758 (S.D.N.Y.

2017), so that claim must be dismissed. As for the claims about GAAP, for the same reasons

that Plaintiffs’ standalone GAAP-based claims fail, Plaintiffs either fail to adequately allege that

GE violated GAAP, see FAC ¶¶ 389-98, or fail to adequately allege that Immelt, Sherin, or

Bornstein acted with scienter in certifying that the LTC-related information in GE’s financial

statements comported with GAAP, id. ¶¶ 360-67; see, e.g., In re Sanofi Sec. Litig., 155 F. Supp.

3d 386, 400 (S.D.N.Y. 2016) (“[Defendant’s Sarbanes-Oxley] certifications are not actionable




                                                 54
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 55 of 57



omissions because plaintiffs fail to adequately plead scienter on [his] part . . . .”). Accordingly,

these claims, FAC ¶¶ 411-16, must be and are dismissed.

       That leaves Plaintiffs’ Section 20(a) control person claims. “To state a claim of control

person liability under § 20(a), a plaintiff must show (1) a primary violation by the controlled

person, (2) control of the primary violator by the defendant, and (3) that the defendant was, in

some meaningful sense, a culpable participant in the controlled person’s fraud.” Carpenters

Pension Tr. Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 236 (2d Cir. 2014) (internal

quotation marks omitted); see also 15 U.S.C. § 78t(a). For all but two of their claims, Plaintiffs

have failed to plead a primary violation, and it follows that the corresponding Section 20(a)

claims must also be dismissed. See, e.g., Schaffer v. Horizon Pharma PLC, No. 16-CV-1763

(JMF), 2018 WL 481883, at *15 (S.D.N.Y. Jan. 18, 2018). As for Section 20(a) liability with

respect to the two primary violation claims that survive (that is, Plaintiffs’ claims regarding

statements about factoring in GE’s 2016 Form 10-K and GE’s failure to disclose factoring in its

Class Period financial statements), all Defendants muster is a conclusory assertion, on the last

page of their brief, that “Plaintiffs have not alleged with particularity that any Defendants

culpably participated in the alleged fraud.” Defs.’ Mem. 35. That may well be right. But given

the parties’ paltry briefing on what is required to make out a Section 20(a) claim, see id.; Pls.’

Opp’n 35, an issue that has vexed even district courts graced with better briefing, see, e.g.,

Special Situations Fund III QP, L.P. v. Deloitte Touche Tohmatsu CPA, Ltd., 33 F. Supp. 3d 401,

437-39 (S.D.N.Y. 2014) (describing intra-circuit divide on whether a plaintiff must plead

“culpable participation”), and Defendants’ failure to genuinely put the sufficiency of Plaintiff’s

Section 20(a) pleading at issue, see SOHC, Inc. v. Zentis Food Sols. N. Am., LLC, No. 14-CV-

2270 (JMF), 2014 WL 6603951, at *1 (S.D.N.Y. Nov. 20, 2014) (declining to address an issue




                                                 55
        Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 56 of 57



raised in a “single, conclusory, one-sentence argument”), Defendants’ motion to dismiss the

surviving Section 20(a) claims is denied.

                                         CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED, except as to (1)

Plaintiffs’ Section 10(b) and Rule 10b-5 claims concerning (a) factoring in GE’s 2016 Form 10-

K and (b) GE’s failure to disclose factoring in its Class Period financial statements, which

survive against GE and Bornstein; and (2) for now, Plaintiffs’ Section 20(a) claims against each

Individual Defendant. That leaves the question of whether Plaintiffs should be granted leave to

amend the claims that have been dismissed. Although Plaintiffs already had one opportunity to

amend their Complaint following Defendants’ motion to dismiss, and were expressly warned that

they would “not be given any further opportunity to amend the complaint to address issues raised

by the motion to dismiss,” ECF No. 175, the Court concludes that leave to amend is warranted

given the nature of the Court’s rulings and the sheer number of issues addressed. See, e.g., ATSI

Comm’cns, 493 F.3d at 108 (“District courts typically grant plaintiffs at least one opportunity to

plead fraud with greater specificity when they dismiss under Rule 9(b).”); see also, e.g., Sanchez

v. ASA Coll., Inc., No. 14-CV-5006 JMF, 2015 WL 3540836, at *13 (S.D.N.Y. June 5, 2015)

(granting leave to amend in spite of the plaintiff’s earlier opportunity to amend). In particular,

Plaintiffs may be able to allege additional facts regarding the Individual Defendants’ knowledge,

or conscious disregard of, GE’s actuarial issues (with respect to its LTC portfolio) and the trends

and risks it should have disclosed (with respect to its LTSAs) that would permit Plaintiffs to

clear the scienter bar, see, e.g., Pirnik v. Fiat Chrysler Automobiles, N.V., No. 15-CV-7199

(JMF), 2017 WL 3278928, at *4 (S.D.N.Y. Aug. 1, 2017), and as to their more threadbare

claims, to allege facts that may meet the requirements of Rules 8 and 9(b).




                                                 56
Case 1:17-cv-08457-JMF Document 185 Filed 08/29/19 Page 57 of 57
